Exhibit 10.1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

January 6, 2005

 

Among

 

THE COOPER COMPANIES, INC.,

as Borrower,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

KEYBANK NATIONAL ASSOCIATION

and

J.P. MORGAN SECURITIES INC.,

as Co-Lead Arrangers,

 

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

and

 

CALYON NEW YORK BRANCH,

UNION BANK OF CALIFORNIA, N.A.,

and

HSBC BANK USA, National Association

as Co-Documentation Agents

 

$275,000,000 Revolving Facility

$225,000,000 Term A Loan

$250,000,000 Term B Loan

 

--------------------------------------------------------------------------------

 

         Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

ARTICLE I.         DEFINITIONS AND TERMS

   1

Section 1.01

     Certain Defined Terms    1

Section 1.02

     Computation of Time Periods    29

Section 1.03

     Accounting Terms    29

Section 1.04

     Terms Generally    29

Section 1.05

     Currency Equivalents    29

ARTICLE II.         THE TERMS OF THE CREDIT FACILITY

   30

Section 2.01

     Establishment of the Credit Facility    30

Section 2.02

     Revolving Facility    30

Section 2.03

     Term Loans    30

Section 2.04

     Swing Line Facility    31

Section 2.05

     Letters of Credit    32

Section 2.06

     Notice of Borrowing    37

Section 2.07

     Funding Obligations; Disbursement of Funds.    38

Section 2.08

     Evidence of Obligations    39

Section 2.09

     Interest; Default Rate    40

Section 2.10

     Conversion and Continuation of Loans    41

Section 2.11

     Fees    41

Section 2.12

     Termination and Reduction of Revolving Commitments    43

Section 2.13

     Voluntary, Scheduled and Mandatory Prepayments of Loans    43

Section 2.14

     Method and Place of Payment    48

ARTICLE III.         INCREASED COSTS, ILLEGALITY AND TAXES

   49

Section 3.01

     Increased Costs, Illegality, etc    49

Section 3.02

     Breakage Compensation    50

Section 3.03

     Net Payments    51

Section 3.04

     Increased Costs to LC Issuers    53

Section 3.05

     Change of Lending Office; Replacement of Lenders    53

ARTICLE IV.         CONDITIONS PRECEDENT

   54

Section 4.01

     Conditions Precedent at Closing Date    54

Section 4.02

     Conditions Precedent to All Credit Events    57

ARTICLE V.         REPRESENTATIONS AND WARRANTIES

   58

Section 5.01

     Corporate Status    58

Section 5.02

     Corporate Power and Authority    58

Section 5.03

     No Violation    58

Section 5.04

     Governmental Approvals    59

Section 5.05

     Litigation    59

Section 5.06

     Use of Proceeds; Margin Regulations    59

Section 5.07

     Financial Statements    59

Section 5.08

     Solvency    60

Section 5.09

     No Material Adverse Change    60

Section 5.10

     Tax Returns and Payments    60

Section 5.11

     Title to Properties, etc    60

Section 5.12

     Lawful Operations, etc    61

 

    -i-    Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

Section 5.13

     Environmental Matters    61

Section 5.14

     Compliance with ERISA    61

Section 5.15

     Intellectual Property, etc    62

Section 5.16

     Investment Company Act, etc    62

Section 5.17

     Insurance    62

Section 5.18

     Security Interests    62

Section 5.19

     True and Complete Disclosure    62

Section 5.20

     Defaults    62

Section 5.21

     Anti-Terrorism Law Compliance    63

ARTICLE VI.         AFFIRMATIVE COVENANTS

   63

Section 6.01

     Reporting Requirements    63

Section 6.02

     Books, Records and Inspections    66

Section 6.03

     Insurance    66

Section 6.04

     Payment of Taxes and Claims    67

Section 6.05

     Corporate Franchises    67

Section 6.06

     Good Repair    67

Section 6.07

     Compliance with Statutes, etc    67

Section 6.08

     Compliance with Environmental Laws    67

Section 6.09

     Certain Subsidiaries to Join in Subsidiary Guaranty    68

Section 6.10

     Additional Security; Real Estate Matters; Further Assurances    68

Section 6.11

     Senior Debt    69

Section 6.12

     Interest Rate Protection    69

ARTICLE VII.         NEGATIVE COVENANTS

   69

Section 7.01

     Changes in Business    70

Section 7.02

     Consolidation, Merger, Acquisitions, Asset Sales, etc    70

Section 7.03

     Liens    71

Section 7.04

     Indebtedness    72

Section 7.05

     Investments and Guaranty Obligations    73

Section 7.06

     Restricted Payments    74

Section 7.07

     Financial Covenants    75

Section 7.08

     Limitation on Certain Restrictive Agreements    75

Section 7.09

     Transactions with Affiliates    76

Section 7.10

     Plan Terminations, Minimum Funding, etc    76

Section 7.11

     Anti-Terrorism Laws    76

Section 7.12

     Modifications to Certain Agreements    77

ARTICLE VIII.         EVENTS OF DEFAULT

   77

Section 8.01

     Events of Default    77

Section 8.02

     Remedies    78

Section 8.03

     Application of Certain Payments and Proceeds    79

ARTICLE IX.         THE ADMINISTRATIVE AGENT AND OTHER AGENTS

   80

Section 9.01

     Appointment    80

Section 9.02

     Delegation of Duties    80

Section 9.03

     Exculpatory Provisions    80

 

    -ii-    Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

Section 9.04

     Reliance by Administrative Agent    80

Section 9.05

     Notice of Default    81

Section 9.06

     Non-Reliance    81

Section 9.07

     No Reliance on Administrative Agent’s Customer Identification Program    81

Section 9.08

     USA Patriot Act    82

Section 9.09

     Indemnification    82

Section 9.10

     The Administrative Agent in its Individual Capacity    82

Section 9.11

     Successor Administrative Agent    82

Section 9.12

     Other Agents    83

ARTICLE X.         GUARANTY

   83

Section 10.01

     Guaranty by the Borrower    83

Section 10.02

     Additional Undertaking    84

Section 10.03

     Guaranty Unconditional    84

Section 10.04

     Waivers    85

Section 10.05

     Borrower Obligations to Remain in Effect; Restoration    85

Section 10.06

     Waiver of Acceptance, etc    85

Section 10.07

     Subrogation    85

Section 10.08

     Effect of Stay    85

ARTICLE XI.         MISCELLANEOUS

   86

Section 11.01

     Payment of Expenses etc    86

Section 11.02

     Indemnification    86

Section 11.03

     Right of Setoff    86

Section 11.04

     Equalization    87

Section 11.05

     Notices    87

Section 11.06

     Successors and Assigns    89

Section 11.07

     No Waiver; Remedies Cumulative    91

Section 11.08

     Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial   
92

Section 11.09

     Counterparts    92

Section 11.10

     Integration    92

Section 11.11

     Headings Descriptive    93

Section 11.12

     Amendment or Waiver    93

Section 11.13

     Survival of Indemnities    95

Section 11.14

     Domicile of Loans    95

Section 11.15

     Confidentiality    95

Section 11.16

     Limitations on Liability of the LC Issuers    96

Section 11.17

     General Limitation of Liability    96

Section 11.18

     Lenders and Agent Not Fiduciary to Borrower, etc    96

Section 11.19

     Survival of Representations and Warranties    97

Section 11.20

     Severability    97

Section 11.21

     Independence of Covenants    97

Section 11.22

     Interest Rate Limitation    97

Section 11.23

     Judgment Currency    97

Section 11.24

     USA Patriot Act    98

 

    -iii-    Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1

   Revolving Facility Note     

Exhibit A-2

   Swing Line Note     

Exhibit A-3

   Term A Note     

Exhibit A-4

   Term B Note     

Exhibit B-1

   Notice of Borrowing     

Exhibit B-2

   Notice of Continuation or Conversion     

Exhibit B-3

   LC Request     

Exhibit C-1

   Subsidiary Guaranty     

Exhibit C-2

   Security Agreement     

Exhibit D

   Compliance Certificate     

Exhibit E

   Closing Certificate     

Exhibit F

   Solvency Certificate     

Exhibit G

   Form of Assignment Agreement     

Exhibit H

   Designated Hedge Certificate      SCHEDULES

Schedule 1

   Lenders and Commitments     

Schedule 2

   Subsidiary Guarantors as of the Closing Date     

Schedule 3

   Existing Letters of Credit     

Schedule 5.01

   Corporate Information     

Schedule 7.03

   Liens Existing as of the Closing Date     

Schedule 7.04

   Indebtedness     

Schedule 7.05

   Investments     

 

    -iv-    Credit Agreement



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is entered into as of January 6, 2005 among the following:
(i) THE COOPER COMPANIES, INC., a Delaware corporation (the “Borrower”); (ii)
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”); (iii) KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as
administrative agent (the “Administrative Agent), as the Swing Line Lender (as
hereinafter defined) and an LC Issuer (as hereafter defined); (iv) KeyBank and
J.P. MORGAN SECURITIES INC. (“JPMorgan”), as co-lead arrangers (the “Co-Lead
Arrangers”) and joint bookrunners; (v) JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
syndication agent (the “Syndication Agent”); and (vi) CALYON NEW YORK BRANCH,
UNION BANK OF CALIFORNIA, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION, each as
a co-documentation agent (the “Co-Documentation Agents”).

 

RECITALS:

 

(1) Pursuant to that certain Agreement and Plan of Merger dated as of July 28,
2004 (the “Target Merger Agreement”) among the Borrower, its wholly-owned
subsidiary, TCC ACQUISITION CORP., a Delaware corporation (the “Merger Sub”),
and OCULAR SCIENCES, INC., a Delaware corporation (the “Target”), the Borrower
intends to acquire the Target by a merger of the Target with and into the Merger
Sub with the Merger Sub being the surviving corporation (the foregoing
transaction shall be referred to herein as the “Target Acquisition”).

 

(2) The Borrower has requested that the Lenders, the Swing Line Lender and each
LC Issuer extend credit to the Borrower to (i) partially finance the Target
Acquisition, (ii) refinance certain indebtedness of the Borrower and its
subsidiaries, and (iii) provide working capital and funds for other lawful
purposes.

 

(3) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrower the credit facility provided for herein for the
foregoing purposes.

 

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND TERMS

 

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Additional Security Document” has the meaning provided in Section 6.10(a).

 

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or

 

         Credit Agreement



--------------------------------------------------------------------------------

on the appropriate page of any successor to or substitute for such service, or,
if such rate is not available, on the appropriate page of any generally
recognized financial information service, as selected by the Administrative
Agent from time to time) that displays an average British Bankers Association
Interest Settlement Rate at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
with a maturity comparable to such Interest Period, divided (and rounded to the
nearest 1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that in the
event that the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the interest rate per annum, as determined by the Administrative Agent, to be
the average (rounded to the nearest 1/16th of 1%) of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered to major banks in the London interbank market at approximately
11:00 A.M. (London time), two Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period.

 

“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
that displays an average British Bankers Acceptance Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period for deposits in the applicable Designated
Foreign Currency with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the interest rate per annum, as determined by
the Administrative Agent, to be the average (rounded to the nearest 1/16th of
1%) of the rates per annum at which deposits in an amount equal to the amount of
such Foreign Currency Loan in the applicable Designated Foreign Currency are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period.

 

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

 

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated as of the Closing Date between the Borrower and the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses,

 

    2    Credit Agreement



--------------------------------------------------------------------------------

directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors or managers of such
second Person or (ii) to direct or cause the direction of the management and
policies of such second Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall in any event be considered an
Affiliate of the Borrower or any of its Subsidiaries.

 

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, (iii), the aggregate principal amount of
the Term A Loans outstanding at such time, and (iv) the aggregate principal
amount of the Term B Loans outstanding at such time.

 

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Revolving Lenders and outstanding at such time, and (ii) the Dollar Equivalent
of the aggregate amount of the LC Outstandings at such time.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

“Applicable Commitment Fee Rate” means:

 

(i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 37.50 basis points;

 

(ii) Commencing with the fiscal quarter of the Borrower ending January 31, 2005,
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Total Leverage Ratio:

 

Total Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Commitment Fee Rate


--------------------------------------------------------------------------------

Less than 1.50 to 1.00

   17.50 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   25.00 bps

Greater than or equal to 2.00 to 1.00, but less 2.50 to 1.00

   30.00 bps

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

   35.00 bps

Greater than or equal to 3.00

   37.50 bps

 

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Total Leverage Ratio shall become effective on the Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or Section
6.01(b), as the case may be, of the financial statements of the Borrower for the
Testing Period most recently ended, accompanied by a Compliance Certificate
required pursuant to Section 6.01(c), demonstrating the computation of the Total
Leverage Ratio. Notwithstanding the foregoing, during any period when the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance
Certificate

 

    3    Credit Agreement



--------------------------------------------------------------------------------

required pursuant to Section 6.01(c) (and only until the delivery thereof), the
Applicable Commitment Fee Rate shall be the highest number of basis points
indicated therefor in the above matrix, regardless of the Total Leverage Ratio
at such time. The above matrix does not modify or waive, in any respect, the
rights of the Administrative Agent and the Lenders to charge any default rate of
interest or any of the other rights and remedies of the Administrative Agent and
the Lenders hereunder.

 

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for purposes of this Agreement. A lender may have a different Applicable
Lending Office for Base Rate Loans, Eurodollar Loans and Foreign Currency Loans.

 

“Applicable Margin” means:

 

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 25.00 basis points for
Base Rate Loans, and (B) 175.00 basis points for Fixed Rate Loans;

 

(ii) Commencing with the fiscal quarter of the Borrower ending on January 31,
2005, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Total Leverage Ratio:

 

Total Leverage Ratio

--------------------------------------------------------------------------------

  

Revolving

Loans and

Term A

Loans that

are Base Rate

Loans

--------------------------------------------------------------------------------

  

Revolving

Loans and

Term A

Loans that

are Fixed Rate

Loans

--------------------------------------------------------------------------------

  

Term B

Loans that

are Base Rate

Loans

--------------------------------------------------------------------------------

  

Term B

Loans that

are Fixed
Rate Loans

--------------------------------------------------------------------------------

Less than 1.50 to 1.00

   0.00 bps    75.00 bps    0.00 bps    150.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   0.00 bps    100.00 bps    0.00 bps    150.00 bps

Greater than or equal to 2.00 to 1.00, but less 2.50 to 1.00

   0.00 bps    125.00 bps    0.00 bps    150.00 bps

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

   0.00 bps    150.00 bps    25.00 bps    175.00 bps

Greater than or equal to 3.00 to 1.00, but less 3.50 to 1.00

   12.50 bps    162.50 bps    25.00 bps    175.00 bps

Greater than or equal to 3.50 to 1.00

   25.00 bps    175.00 bps    25.00 bps    175.00 bps

 

(iii) Changes in the Applicable Margin based upon changes in the Total Leverage
Ratio shall become effective on the Business Day following the receipt by the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Total Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when the Borrower has failed to timely
deliver its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c) (and only until the delivery thereof), the Applicable Margin
shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Total Leverage Ratio at

 

    4    Credit Agreement



--------------------------------------------------------------------------------

such time. The above matrix does not modify or waive, in any respect, the rights
of the Administrative Agent and the Lenders to charge any default rate of
interest or any of the other rights and remedies of the Administrative Agent and
the Lenders hereunder.

 

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered, advised or managed by a Lender, an Affiliate of a Lender, or an
entity or an Affiliate of an entity that advises, administers or manages a
Lender.

 

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (ii) the actual or constructive total loss of
any property or the use thereof resulting from any Event of Loss.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

 

“Authorized Officer” means (i) with respect to the Borrower, any of the
following officers: the Chairman, the President, the Chief Executive Officer,
the Chief Financial Officer, the Chief Administrative Officer, the Treasurer,
the Assistant Treasurer or the Controller, and (ii) with respect to any
Subsidiary of the Borrower, the President, any Vice President, the Chief
Financial Officer, the Chief Administrative Officer or the Treasurer of such
Subsidiary or such other Person as is authorized in writing to act on behalf of
such Subsidiary and is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrower.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greater of (i) the rate of interest established by KeyBank, from time to
time, as its “prime rate,” whether or not publicly announced, which interest
rate may or may not be the lowest rate charged by it for commercial loans or
other extensions of credit or (ii) the Federal Funds Effective Rate in effect
from time to time, determined one Business Day in arrears, plus 1/2 of 1% per
annum.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

 

“Benefited Creditor” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

 

    5    Credit Agreement



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Borrower Financial Statements” means, collectively, (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal year ended October 31, 2003 and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of the Borrower and
its consolidated Subsidiaries for the fiscal year of the Borrower then ended,
accompanied by the report thereon of KPMG LLP, and (ii) the condensed
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal quarters ended January 31, 2004, April 30, 2004 and July 31, 2004
and the related condensed consolidated statements of income and of cash flows of
the Borrower and its consolidated Subsidiaries for each of the fiscal periods
then ended.

 

“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.

 

“Borrower Closing Date Material Adverse Effect” means any Effect that,
individually or in the aggregate with other Effects is, or would reasonably be
expected to be, materially adverse to the assets, liabilities, business,
property, condition (financial or otherwise), or results of operations of the
Borrower and its Subsidiaries, taken as a whole, since June 30, 2004.

 

“Borrowing” means a Revolving Borrowing, a Term A Borrowing, a Term B Borrowing
or the incurrence of a Swing Loan, as applicable.

 

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in San Francisco, California or Cleveland, Ohio are
authorized or required by law to close and (ii) with respect to any matters
relating to (A) Eurodollar Loans, any day on which dealings in Dollars are
carried on in the London interbank market, and (B) Foreign Currency Loans, any
day on which commercial banks are open for international business (including the
clearing of currency transfers in the relevant Designated Foreign Currency) in
the principal financial center of the home country of the applicable Designated
Foreign Currency.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries or
as a dividend, return of capital or other distribution in respect of any of the
Borrower’s or such Subsidiary’s Equity Interest.

 

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capitalization Ratio” means, at any time, the ratio of (i) Consolidated Funded
Indebtedness to (ii) Consolidated Total Capitalization.

 

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

 

“Cash Equivalents” means any of the following:

 

(i) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof), and securities that are the direct

 

    6    Credit Agreement



--------------------------------------------------------------------------------

obligations of any member state of the European Union or any other sovereign
nation, which at the time of acquisition thereof, was not targeted for sanctions
by the Office of Foreign Assets Control of the United States Department of the
Treasury so long as the full faith of and credit of such nation is pledged in
support thereof, in each case having maturities of not more than one year from
the date of acquisition;

 

(ii) Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic or foreign commercial bank (or
U.S. branch thereof) having capital and surplus in excess of $250,000,000 or (z)
any bank (or the parent company of such bank) whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof or an equivalent rating from a
comparable foreign rating agency (any such bank, an “Approved Bank”);

 

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or an equivalent rating from a comparable
foreign rating agency, or guaranteed by any industrial company with a long-term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s or an equivalent rating from a comparable foreign rating
agency;

 

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 90 days and covering securities
described in clause (i) above;

 

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv)
above;

 

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

 

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and

 

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

 

“Cash Proceeds” means, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change of Control” means (i) the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect), of shares representing more than 25% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock

 

    7    Credit Agreement



--------------------------------------------------------------------------------

of the Borrower; or (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (A) nominated by the Board of Directors of the Borrower nor (B)
appointed by directors so nominated.

 

“Charges” has the meaning provided in Section 11.22.

 

“CIP Regulations” has the meaning provided in Section 9.07.

 

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 

“Closing Date” means January 6, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

 

“Co-Lead Arrangers” has the meaning provided in the first paragraph of this
Agreement.

 

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether real property or personal property)
covered by any Security Document.

 

“Collateral Assignments” has the meaning specified in the Security Agreement.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

 

“Commitment” means with respect to each Lender, (i) its Revolving Commitment,
(ii) its Term A Commitment, if any, or (iii) its Term B Commitment, if any, or,
in the case of such Lender, all of such Commitments.

 

“Commitment Fees” has the meaning provided in Section 2.11(a).

 

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

 

“Compliance Certificate” has the meaning provided in Section 6.01(c).

 

“Confidential Information” has the meaning provided in Section 11.15(b).

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by the
Borrower and its Subsidiaries to acquire or lease (pursuant to a Capital Lease)
fixed or capital assets, or additions to equipment (including replacements,
capitalized repairs and improvements during such period).

 

    8    Credit Agreement



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus the aggregate amounts deducted in determining such Consolidated Net
Income in respect of (i) Consolidated Interest Expense, (ii) Consolidated Income
Tax Expense, (iii) Consolidated Depreciation and Amortization Expense, (iv)
non-recurring cash charges taken on or prior to October 31, 2007 and non-cash
charges, in each case associated with the Target Acquisition, in an aggregate
amount, for all such cash charges, not to exceed $15,000,000, and (v) restricted
stock expense and stock option expense (but only to the extent deducted from the
determination of Consolidated Net Income for such period), all as determined for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense paid, (iii) scheduled principal payments on Consolidated Funded
Indebtedness due in the twelve months preceding the measurement date (other than
optional prepayments of the Revolving Loans), (iv) Capital Distributions in cash
made by the Borrower in respect of its common stock, (v) Consolidated Capital
Expenditures that are not financed by term loans or capital leases with initial
maturities in excess of 365 days, and (vi) amounts, if any, paid on any deferred
purchase price of capital assets to the extent such amounts are not expensed in
the calculation of Consolidated Proforma EBITDA.

 

“Consolidated Funded Indebtedness” means, for the Borrower and its Subsidiaries
on a consolidated basis and as determined in accordance with GAAP, without
duplication, the sum of (i) all Indebtedness for borrowed money, (ii) all
obligations evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (iii) obligations created
under any conditional sale or other title retention agreements for the payment
of any part of the purchase price thereunder, (iv) Capitalized Lease
Obligations, Synthetic Leases obligations and all asset securitization
obligations, (v) outstanding reimbursement obligations with respect to standby
letters of credit, (vi) Guaranty Obligations of any of the Indebtedness
described in subparts (i) through (v) hereof, and (vii) all of the obligations
described in subparts (i) through (vi) hereof of a Person other than the
Borrower or any of its Subsidiaries that are secured by a Lien upon property of
the Borrower or any of its Subsidiaries.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding (a)
extraordinary gains and losses, (b) earnings, gains and losses resulting from
any write-up or write-down of assets other than in the ordinary course of
business, and (c) the cumulative effect of a change in accounting principles.

 

    9    Credit Agreement



--------------------------------------------------------------------------------

“Consolidated Net Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities, all as determined for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower at such time.

 

“Consolidated Proforma EBITDA” means, for any period, Consolidated EBITDA for
such period plus (i) the EBITDA of the Target and its consolidated Subsidiaries
for any period prior to the Closing Date, minus (ii) the EBITDA from any Asset
Sale permitted under Section 7.02 and made during such period, with such
proforma adjustments to be (A) made as if such Asset Sale occurred on the first
day of such period, (B) supported by such financial information as is
satisfactory to the Administrative Agent, and (C) made only if agreed to in
writing by the Administrative Agent; provided, however that in determining
Consolidated Proforma EBITDA for any period ending prior to the fiscal quarter
of the Borrower ending April 30, 2005, Consolidated Proforma EBITDA for any
fiscal quarter during such period shall be as follows: (1) for the fiscal
quarter ended January 31, 2004, Consolidated Proforma EBITDA shall be
$48,618,000, (2) for the fiscal quarter ended April 30, 2004, Consolidated
Proforma EBITDA shall be $50,773,000, (3) for the fiscal quarter ended July 31,
2004, Consolidated Proforma EBITDA shall be $57,346,000, (4) for the fiscal
quarter ended October 31, 2004, Consolidated Proforma EBITDA shall be an amount
equal to the Consolidated Proforma EBITDA of the Borrower and its Subsidiaries
for the fiscal quarter ended October 31, 2004 plus $24,781,000, and (5) for the
fiscal quarter ending January 31, 2005, Consolidated Proforma EBITDA shall be an
amount equal to the Consolidated Proforma EBITDA of the Borrower and its
Subsidiaries for the fiscal quarter ending January 31, 2005, plus the EBITDA of
the Target and its Subsidiaries for the period from November 1, 2004 until the
day immediately preceding the Closing Date.

 

“Consolidated Senior Debt” means, at any time, Consolidated Funded Indebtedness
other than the principal amounts outstanding under the Senior Convertible
Debentures.

 

“Consolidated Total Capitalization” means, at any time, Consolidated Net Worth
plus Consolidated Funded Indebtedness.

 

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.10.

 

“Control Agreements” has the meaning set forth in the Security Agreement.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

 

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Revolving Lenders shall make Revolving Loans to the
Borrower, and shall participate in LC Issuances, under the Revolving Facility
pursuant to the Revolving Commitment of each such Revolving Lender, (ii) each
Term A Lender shall make a Term A Loan to the Borrower pursuant to such Term A

 

    10    Credit Agreement



--------------------------------------------------------------------------------

Commitment of such Term A Lender, (iii) each Term B Lender shall make a Term B
Loan to the Borrower pursuant to such Term B Commitment of such Term B Lender,
(iv) the Swing Line Lender shall make Swing Loans to the Borrower under the
Swing Line Facility pursuant to the Swing Line Commitment, and (v) each LC
Issuer shall issue Letters of Credit for the account of the LC Obligors in
accordance with the terms of this Agreement.

 

“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time, (ii) in the case of the Swing Line Lender, the principal amount of Swing
Loans outstanding at such time, (iii) the outstanding aggregate principal amount
of the Term A Loan made by such Lender, if any, and (iv) the outstanding
aggregate principal amount of the Term B Loan made by such Lender, if any.

 

“Credit Party” means the Borrower or any Subsidiary Guarantor.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a)(i) or
Section 2.09(b)(i), as applicable, and (ii) with respect to any other amount, a
rate per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.09(a)(i).

 

“Designated Foreign Currency” means Euros, Canadian dollars, Japanese yen,
British pounds, Australian dollars, or any other currency (other than Dollars)
approved in writing by the Revolving Lenders and that is freely traded and
exchangeable into Dollars.

 

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty that, pursuant
to a Designated Hedge Certificate signed by the Administrative Agent (which the
Administrative Agent agrees to sign upon the request of such Lender), has been
designated as a Designated Hedge Agreement so that the Borrower’s or such
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of the Subsidiary Guaranty and the Security Documents to the
extent the Subsidiary Guaranty and such Security Documents provide guarantees or
security for creditors of the Borrower or any Subsidiary under Designated Hedge
Agreements.

 

“Designated Hedge Certificate” means a certificate substantially in the form of
Exhibit H hereto.

 

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

 

“Dollars” and the sign “$” each means lawful money of the United States.

 

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount and (ii) with respect to a Foreign Currency Loan to be
made, the Dollar equivalent of the amount of such Foreign Currency Loan,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date two Business Days before the
date such Foreign Currency Loan is to be made, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on the date such Foreign
Currency Loan is to be made, (iii) with respect to any Letter of

 

    11    Credit Agreement



--------------------------------------------------------------------------------

Credit to be issued in any Designated Foreign Currency, the Dollar equivalent of
the Stated Amount of such Letter of Credit, determined by the applicable LC
Issuer on the basis of its spot rate at approximately 11:00 A.M. London time on
the date two Business Days before the issuance of such Letter of Credit, for the
purchase of the relevant Designated Foreign Currency with Dollars for delivery
on such date of issuance, and (iv) with respect to any other amount not
denominated in Dollars, and with respect to Foreign Currency Loans and Letters
of Credit issued in any Designated Foreign Currency at any other time, the
Dollar equivalent of such amount, Foreign Currency Loan or Letter of Credit, as
the case may be, determined by the Administrative Agent on the basis of its spot
rate at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount, Foreign Currency Loan or Letter of Credit, as
the case may be, is being determined, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on such date.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

 

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

 

“Effect” means any effect, event, occurrence, development, circumstance, change
or condition.

 

“Eligible Assignee” means, with respect to any assignment to be made pursuant to
Section 11.06(c) hereunder, (i) a Lender, (ii) an Affiliate of a Lender, (iii)
an Approved Fund, and (iv) any other Person (other than a natural Person)
approved by (A) the Administrative Agent, (B) each LC Issuer in the case of an
assignment of a Revolving Commitment, and (C) unless an Event of Default has
occurred and is continuing or unless such assignment is of any interest in a
Term Loan, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demand letters, claims, liens, notices of non-compliance or violation or
proceedings pursuant to or under any Environmental Law or any permit issued
under any such law (hereafter “Claims”), including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party (A) seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or (B) arising from alleged injury or
threat of injury to health, safety or the environment.

 

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, rule of common law now or
hereafter in effect and in each case as amended, and any order, consent, decree
or judgment issued to or rendered against the Borrower or any of its
Subsidiaries relating to the protection of the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, as the same may be amended from time to
time, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29
U.S.C.

 

    12    Credit Agreement



--------------------------------------------------------------------------------

§ 651 et seq.; (to the extent it regulates occupational exposure to Hazardous
Materials); and any applicable state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.

 

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

 

“Excess Cash Flow” means, for any period, (i) Consolidated Proforma EBITDA for
such period, minus (ii) the sum for such period of (A) Consolidated Interest
Expense, (B) Consolidated Income Tax Expense, (C) Consolidated Capital
Expenditures, (D) the increase, if any, in Consolidated Net Working Capital, (E)
scheduled or mandatory repayments, prepayments or redemptions of the principal
of Indebtedness so long as in the case of any revolving credit facility there is
a permanent reduction in the commitment thereunder, and (F) without duplication
of any amount included under the preceding clause (E), scheduled payments
representing the principal portion of Capitalized Leases and Synthetic Leases.

 

“Excess Cash Flow Prepayment Amount” has the meaning provided in Section
2.13(c)(iv).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of May
1, 2002, among the Borrower, the Foreign Borrowers (as therein defined), the
financial institutions party thereto, KeyBank, as lead arranger and
administrative agent, HSBC Bank USA, National Association, as co-lead arranger
and syndication agent, Bank of America, N.A., as co-documentation agent, and
Union Bank of California, N.A., as co-documentation agent, as amended.

 

    13    Credit Agreement



--------------------------------------------------------------------------------

“Existing Letters of Credit” means, collectively, each of the letters of credit
issued by KeyBank National Association that are more fully described on Schedule
3 hereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

 

“Financial Projections” has the meaning provided in Section 5.07(b).

 

“Fixed Charge Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Proforma EBITDA to (ii) Consolidated Fixed Charges.

 

“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.

 

“Foreign Currency Exposure” means, at any time, the portion of the Aggregate
Revolving Facility Exposure at such time that is denominated in any Designated
Foreign Currency.

 

“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.

 

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty

 

    14    Credit Agreement



--------------------------------------------------------------------------------

Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary Indebtedness in respect of which such Guaranty Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder).

 

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or would reasonably be
expected to become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas; and (ii) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “restricted hazardous materials,” “extremely
hazardous wastes,” “restrictive hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar meaning and
regulatory effect, under any applicable Environmental Law.

 

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

 

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (vi) all indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing; (x) all net obligations of such Person under Hedge
Agreements; and (xi) all Guaranty Obligations of such Person; provided, however,
that (y) neither trade payables, deferred revenue, taxes nor other similar
accrued expenses, in each case arising in the ordinary course of business, shall
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

 

“Indemnitees” has the meaning provided in Section 11.02.

 

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction

 

    15    Credit Agreement



--------------------------------------------------------------------------------

whether now or hereafter in effect relating to such Person; (v) any such
proceeding of the type set forth in clause (iv) above is commenced against such
Person to the extent such proceeding is consented to by such Person or remains
undismissed for a period of 60 days; (vi) such Person is adjudicated insolvent
or bankrupt; (vii) any order of relief or other order approving any such case or
proceeding is entered; (viii) such Person suffers any appointment of any
conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of 60 days; (ix) such Person
makes a general assignment for the benefit of creditors or generally does not
pay its debts as such debts become due; or (x) any corporate (or similar
organizational) action is taken by such Person for the purpose of effecting any
of the foregoing.

 

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three, six or, if available, twelve months as selected by the Borrower;
provided, however, that (i) the initial Interest Period for any Borrowing of
such Fixed Rate Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Fixed Rate Loan may be selected that would end after the Revolving Facility
Termination Date or the applicable Term Loan Maturity Date, as the case may be;
and (v) if, upon the expiration of any Interest Period, the Borrower has failed
to (or may not) elect a new Interest Period to be applicable to the respective
Borrowing of Fixed Rate Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period or, in the case of any Foreign
Currency Loan, the Borrower shall be required to repay the same in full.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.

 

“JPMorgan” has the meaning provided in the first paragraph of this Agreement.

 

“JPMCB” has the meaning provided in the first paragraph of this Agreement.

 

“Judgment Amount” has the meaning provided in Section 11.23.

 

“KeyBank” has the meaning provided in the first paragraph of this Agreement.

 

“Landlord’s Agreement” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, and providing,
among other things, for waiver of Lien, certain notices and opportunity to cure
and access to Collateral, delivered by a Credit Party in connection with this
Agreement, as the same may from time to time be amended, restated or otherwise
modified.

 

    16    Credit Agreement



--------------------------------------------------------------------------------

“LC Commitment Amount” means the Dollar Equivalent of $50,000,000.

 

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

 

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or Section
2.11(c) in respect of Letters of Credit.

 

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 

“LC Issuer” means KeyBank or any of its Affiliates, or such other Lender that is
requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

 

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
Dollar Equivalent of the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the Dollar Equivalent of the aggregate amount of all outstanding
Unpaid Drawings with respect to Letters of Credit.

 

“LC Participation” has the meaning provided in Section 2.05(g).

 

“LC Request” has the meaning provided in Section 2.05(b).

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

 

“Lender Register” has the meaning provided in Section 2.08(b).

 

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

 

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

 

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Security Documents, the Administrative Agent Fee Letter, and each Letter of
Credit and each other LC Document.

 

“Loss” has the meaning provided in Section 11.23.

 

    17    Credit Agreement



--------------------------------------------------------------------------------

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition of the Borrower and its Subsidiaries, taken as a
whole; (ii) any material adverse effect on the ability of the Borrower or any
other Credit Party to perform any of its material obligations under any of the
Loan Documents to which it is a party; or (iii) any material adverse effect on
the validity, effectiveness or enforceability, as against any Credit Party, of
any of the Loan Documents to which it is a party.

 

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $15,000,000
(or the Dollar Equivalent thereof).

 

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

 

“Maximum Foreign Currency Exposure Amount” means the Dollar Equivalent of
$100,000,000 as such amount may be reduced pursuant to Section 2.12(c).

 

“Maximum Rate” has the meaning provided in Section 11.23.

 

“Merger Sub” has the meaning provided in the Recitals to this Agreement.

 

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $3,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), and (iii) with respect to Swing Loans, $1,000,000, with minimum
increments thereafter of $100,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, and local taxes paid or reasonably
estimated to be payable by such person as a consequence of such Asset Sale and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset which is the subject of the Asset Sale and
required to be, and which is, repaid under the terms thereof as a result of such
Asset Sale, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof.

 

    18    Credit Agreement



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Non-Material Subsidiary” means any Subsidiary with total assets of less than
$10,000,000.

 

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

 

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

 

“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).

 

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

 

“Notice Office” means the office of the Administrative Agent at Key Center, 127
Public Square, Cleveland, Ohio 44114-1306, Attention: Larry Brown (facsimile:
216-689-5962), or such other office as the Administrative Agent may designate in
writing to the Borrower from time to time.

 

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).

 

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

 

“Original Due Date” has the meaning provided in Section 11.23.

 

“Payment Office” means the office of the Administrative Agent at Key Center, 127
Public Square, Cleveland, Ohio 44114-1306, Attention: Larry Brown (facsimile:
216-689-5962), or such other office(s), as the Administrative Agent may
designate to the Borrower in writing from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” has the meaning provided in the Security Agreement.

 

“Permitted Acquisition” means any Acquisition (other than the Target
Acquisition) as to which all of the following conditions are satisfied:

 

(i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;

 

    19    Credit Agreement



--------------------------------------------------------------------------------

(ii) the aggregate Consideration for such Acquisition shall not exceed
$40,000,000 and, when added together with the aggregate Consideration for all
other Permitted Acquisitions made on or after the Closing Date, shall not exceed
$300,000,000;

 

(iii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

 

(iv) the Borrower would, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with subpart (v) below), be in compliance
with the financial covenants contained in Section 7.07; and

 

(v) at least 20 Business Days prior to the consummation of (A) any such
Acquisition in which the Consideration exceeds $7,500,000, the Borrower shall
have delivered to the Administrative Agent and the Lenders (except, in
connection with an Acquisitions in which the Consideration is less than
$10,000,000, to the extent not available) historical financial statements
relating to the business or Person to be acquired and such other information as
the Administrative Agent may reasonably request, and (B) any such Acquisition in
which the Consideration exceeds $15,000,000, in addition to providing historical
financial statements that are required pursuant to the foregoing subclause (A),
the Borrower shall have delivered a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 7.07 on a pro forma basis, such pro forma ratios being
determined as if (y) such Acquisition had been completed at the beginning of the
most recent Testing Period for which financial information for the Borrower and
the business or Person to be acquired, is available, and (z) any such
Indebtedness, or other Indebtedness incurred to finance such Acquisition, had
been outstanding for such entire Testing Period.

 

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

 

“Permitted Foreign Subsidiary Basket Amount” means, at any time, an amount equal
to (i) $75,000,000, minus (ii) the Dollar Equivalent of the amount of
Indebtedness of Foreign Subsidiaries guaranteed by the Credit Parties pursuant
to subpart (ii) of the definition of Permitted Foreign Subsidiary Loans and
Investments at such time, minus (iii) the aggregate outstanding principal amount
at such time of all loans made by the Credit Parties to Foreign Subsidiaries on
or after the Closing Date, minus (iv) the aggregate amount of equity
contributions made by the Credit Parties in Foreign Subsidiaries on or after the
Closing Date, plus (v) the aggregate amount of all Capital Distributions made by
Foreign Subsidiaries to the Credit Parties on or after the Closing Date, but
only up to an aggregate amount not in excess of the aggregate amount of loans
and equity contributions made by the Credit Parties in Foreign Subsidiaries
pursuant to the foregoing subclauses (iii) and (iv) of this definition.

 

“Permitted Foreign Subsidiary Loans and Investments” means (i) the loans and
Investments made in connection with the Post Reorganization Transactions; (ii)
other loans and Investments by a Credit Party to or in a Foreign Subsidiary made
on or after the Closing Date, so long as the aggregate amount of all such other
loans and investments by all Credit Parties does not, at any time, exceed the
Permitted Foreign Subsidiary Basket Amount at such time; and (iii) Indebtedness
of a Foreign Subsidiary incurred

 

    20    Credit Agreement



--------------------------------------------------------------------------------

on or after the Closing Date and owing to any Person (other than the Borrower or
any of its Subsidiaries), and any guaranty of such Indebtedness by a Credit
Party, so long as the aggregate principal amount of all such Indebtedness does
not at any time exceed $75,000,000.

 

“Permitted Lien” means any Lien permitted by Section 7.03.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Plan” means any Multiemployer Plan or Single-Employer Plan.

 

“Post Reorganization Transactions” means the following series of transactions
that may occur following the Target Acquisition: (i) the acquisition by Cooper
Vision International Holding Company, L.P., a United Kingdom limited partnership
(“IHCO”) of common stock of Cooper Vision, Inc., a New York corporation (“CVI”)
for a fair market value purchase price in an amount of up to $600,000,000,
payable by delivery of promissory notes for such amount, bearing interest at a
rate per annum up to 6.25% and to be repaid on a quarterly basis over a term of
no more than five years; (ii) the contribution to CooperVision Holdings, LLC, a
Delaware limited liability company (“CooperVision Holdings”) and CooperVision,
LLC, a Delaware limited liability company (“CooperVision”) (in proportion to
their respective ownership interests in IHCO) by CVI of additional shares of its
common stock having a fair market value of up to $300,000,000, followed by the
contribution of such shares by CooperVision Holdings and CooperVision to IHCO;
(iii) the contribution by Merger Sub of long-term intercompany accounts in an
aggregate amount not to exceed $105,000,000 to Precision Lens Manufacturing
Technologies, Inc., a Barbados company (“PLMT”) as a capital contribution and
satisfaction of an outstanding Merger Sub payable to PLMT; (iv) the acquisition
by IHCO from Merger Sub of all of the issued and outstanding stock of PLMT and
Ocular Sciences Canada, Inc., a Canadian company, respectively, at fair market
value, in exchange for shares of common stock in CVI; (v) the acquisition by CVI
of all of the operating assets and liabilities of Merger Sub, in exchange for
shares of common stock in CVI; (vi) the contribution by Merger Sub of a
receivable from Ocular Sciences Australia Pty. Ltd, an Australian company (“OS
Australia”), in an amount not to exceed $3,000,000, to OS Australia in exchange
for shares in OS Australia; (vii) the acquisition by Merger Sub of a limited
partnership interest in IHCO in consideration for all of the issued and
outstanding common stock in OS Australia, at fair market value; (viii) the
merger of CooperVision Holdings, with and into CVI; and (ix) the merger of
CooperVision, LLC, with and into CVI.

 

“Prepayment” has the meaning provided in Section 2.13(e).

 

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

 

“Purchase Date” has the meaning provided in Section 2.04(c).

 

“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the Borrower by the Swing Line Lender and agreed to by the Borrower as being the
interest rate applicable to such Swing Loan.

 

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

    21    Credit Agreement



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

 

“Required Excess Cash Flow Percentage” means (i) for any fiscal year of the
Borrower in which the Total Leverage Ratio at the end of such fiscal year is
greater than or equal to 3.00 to 1.00, 50%, (ii) for any fiscal year of the
Borrower in which the Total Leverage Ratio at the end of such fiscal year is
less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00, 25%, and (iii)
for any fiscal year of the Borrower in which the Total Leverage Ratio at the end
of such fiscal year is less than 2.50 to 1.00, 0%.

 

“Required Lenders” means Lenders whose Credit Facility Exposure (other than
Swing Loans) and Unused Total Revolving Commitments constitute more than 50% of
the sum of the Aggregate Credit Facility Exposure (other than Swing Loans) and
the Unused Total Revolving Commitment.

 

“Required Revolving Lenders” means Revolving Lenders whose Revolving Facility
Exposure and Unused Total Revolving Commitments constitute more than 50% of the
sum of the Aggregate Revolving Facility Exposure and the Unused Total Revolving
Commitment.

 

“Required Term A Lenders” means Term A Lenders whose outstanding Term A Loans
constitute more than 50% of the aggregate principal amount of all outstanding
Term A Loans.

 

“Required Term B Lenders” means Term B Lenders whose outstanding Term B Loans
constitute more than 50% of the aggregate principal amount of all outstanding
Term B Loans.

 

“Restricted Payment” means (i) any Capital Distribution; (ii) any amount paid by
the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness; or (iii) with
respect to the Senior Convertible Debentures, any amount paid by the Borrower or
any of its Subsidiaries in repayment (other than a repayment through conversion
into common shares of the Borrower in accordance with the terms thereof and
payment of cash for fractional shares in connection with any such conversion),
redemption or repurchase (other than by the issuance of common stock of the
Borrower), retirement, direct or indirect, of any Indebtedness incurred pursuant
to the Senior Convertible Debenture Documents or the exercise of any right of
legal defeasance, covenant defeasance or similar right with respect thereto.

 

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from the Revolving Lenders on a pro rata
basis on a given date (or resulting from Conversions or Continuations on a given
date) in the same currency, having in the case of any Fixed Rate Loans the same
Interest Period.

 

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that

 

    22    Credit Agreement



--------------------------------------------------------------------------------

becomes a party hereto pursuant to an Assignment Agreement, the amount, if any,
set forth in such Assignment Agreement, as such commitment may be reduced from
time to time pursuant to Section 2.12(b) or adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06.

 

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Revolving Lender.

 

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

 

“Revolving Facility Exposure” means, for any Revolving Lender at any time, the
Dollar Equivalent of the sum of (i) the principal amount of Revolving Loans made
by such Revolving Lender and outstanding at such time, and (ii) such Revolving
Lender’s share of the LC Outstandings at such time.

 

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

 

“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Revolving Lender’s Revolving Commitment by
the Total Revolving Commitment, provided, however, that if the Total Revolving
Commitment has been terminated, the Revolving Facility Percentage for each
Revolving Lender shall be determined by dividing such Revolving Lender’s
Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination. The Revolving
Facility Percentage of each Revolving Lender as of the Closing Date is set forth
on Schedule 1 hereto.

 

“Revolving Facility Termination Date” means the earlier of (i) January 6, 2010,
or (ii) the date that the Commitments have been terminated pursuant to Section
8.02.

 

“Revolving Lender” means any Lender that has a Revolving Commitment.

 

“Revolving Loan” means, with respect to each Revolving Lender, any loan made by
such Revolving Lender pursuant to Section 2.02.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

 

“Scottsville IRB” means the Industrial Revenue Bond issued by the County of
Monroe Industrial Development Agency to finance the cost of plant expansion,
building improvements and the purchase of equipment of CooperVision Inc.’s
Scottsville, New York facility, and the letter of credit, reimbursement
agreement and other documents executed in connection therewith.

 

“SEC” means the United States Securities and Exchange Commission.

 

    23    Credit Agreement



--------------------------------------------------------------------------------

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

 

“Security Agreement” has the meaning provided in Section 4.01(iv).

 

“Security Documents” means the Security Agreement, each Landlord’s Agreement,
each Additional Security Document, any UCC financing statement, any Control
Agreement, any Collateral Assignment, any Perfection Certificate and any
document pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.

 

“Senior Convertible Debentures” means the Borrower’s 2.625% Convertible Senior
Debentures due 2023 issued pursuant to the Senior Convertible Debenture
Documents.

 

“Senior Convertible Debenture Documents” means, collectively, (i) the Senior
Convertible Debentures, (ii) the Indenture dated as of June 25, 2003, between
Wells Fargo Bank, National Association, as trustee, and the Borrower, and (iii)
each other document, guarantee or instrument executed or delivered in connection
with any of the foregoing, as any of the foregoing may, with the prior written
consent of the Administrative Agent, from time to time be amended, supplemented,
restated or otherwise modified.

 

“Senior Leverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Senior Debt to (ii) Consolidated Proforma EBITDA.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens created by this Agreement or the other Loan Documents;
(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g); (v) Liens (other than
any Lien imposed by ERISA) incurred or deposits made in the ordinary course of
business in connection with workers compensation, unemployment insurance and
other types of social security, and mechanic’s Liens, carrier’s Liens, and other
Liens to secure the performance of tenders, statutory obligations, contract
bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements; (vi) leases or subleases granted in the ordinary course
of business to others not interfering in any material respect with the business
of the Borrower or any of its Subsidiaries and any interest or title of a lessor
under any lease not in violation of this Agreement; (vii) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are

 

    24    Credit Agreement



--------------------------------------------------------------------------------

not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (viii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); and (ix) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC.

 

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

 

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

 

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent (acting on
instructions from the Required Lenders).

 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Equity
Interests of such Person at the time or in which the Borrower, one or more other
Subsidiaries of the Borrower or the Borrower and one or more Subsidiaries of the
Borrower, directly or indirectly, has the power to direct the policies,
management and affairs thereof. Unless otherwise expressly provided, all
references herein to “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Domestic Subsidiary that is or hereafter
becomes a party to the Subsidiary Guaranty. Schedule 2 hereto lists each
Subsidiary Guarantor as of the Closing Date.

 

“Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).

 

“Swing Line Commitment” means $15,000,000.

 

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

 

“Swing Line Lender” means KeyBank or any of its Affiliates, or such other Lender
that is requested by the Borrower and agrees to be the Swing Line Lender
hereunder and is approved by the Administrative Agent.

 

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

 

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

 

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

    25    Credit Agreement



--------------------------------------------------------------------------------

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 30 days, and
(ii) the Revolving Facility Termination Date.

 

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

 

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

 

“Target” has the meaning provided in the Recitals to this Agreement.

 

“Target Acquisition” has the meaning provided in the Recitals to this Agreement.

 

“Target Acquisition Documents” means, collectively, (i) the Target Merger
Agreement, and (ii) all other agreements, documents and instruments entered into
and delivered in connection therewith, in each case, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Target Closing Date Material Adverse Effect” means any Effect that,
individually or in the aggregate with other Effects is, or would reasonably be
expected to be materially adverse to the assets, liabilities, business,
property, condition (financial or otherwise) or results of operations of the
Target and its subsidiaries, taken as a whole, since December 31, 2003.

 

“Target Financial Statements” means, collectively, (iii) the audited
consolidated balance sheets of the Target and its consolidated Subsidiaries for
the fiscal year ended December 31, 2003, and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of the Target and its
consolidated Subsidiaries for the fiscal year of the Target then ended,
accompanied by the report thereon of KPMG LLP, and (ii) the condensed
consolidated balance sheets of the Target and its consolidated Subsidiaries for
the fiscal quarters ended March 31, 2004, June 30, 2004 and September 30, 2004
and the related condensed consolidated statements of income and of cash flows of
the Target and its consolidated Subsidiaries for each of the fiscal periods then
ended.

 

“Target Merger Agreement” has the meaning provided in the Recitals to this
Agreement.

 

“Taxes” has the meaning provided in Section 3.03(a).

 

“Term A Borrowing” means the incurrence of Term A Loans consisting of one Type
of Term A Loan, by the Borrower from the Term A Lenders on a pro rata basis on a
given date (or resulting from Conversions or Continuations on a given date),
having in the case of Eurodollar Loans the same Interest Period.

 

“Term A Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term A
Commitment.”

 

“Term A Lender” means any Lender with a Term A Commitment or that is a holder of
Term A Loans.

 

“Term A Loan” means, with respect to each Term A Lender, any loan made by such
Term A Lender pursuant to Section 2.03(a).

 

    26    Credit Agreement



--------------------------------------------------------------------------------

“Term A Loan Maturity Date” means January 6, 2010.

 

“Term A Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

 

“Term B Borrowing” means the incurrence of Term B Loans consisting of one Type
of Term B Loan, by the Borrower from the Term B Lenders on a pro rata basis on a
given date (or resulting from Conversions or Continuations on a given date),
having in the case of Eurodollar Loans the same Interest Period.

 

“Term B Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term B
Commitment.”

 

“Term B Lender” means any Lender with a Term B Commitment or that is a holder of
Term B Loans.

 

“Term B Loan” means, with respect to each Term B Lender, any loan made by such
Term B Lender pursuant to Section 2.03(b).

 

“Term B Loan Maturity Date” means January 6, 2012.

 

“Term B Note” means a promissory note substantially in the form of Exhibit A-4
hereto.

 

“Term Borrowing” means a Term A Borrowing and A Term B Borrowing, as applicable.

 

“Term Commitment” means, with respect to each Lender, its Term A Commitment and
Term B Commitment, if any, as applicable.

 

“Term Lender” means a Term A Lender or a Term B Lender, as applicable.

 

“Term Loan” means a Term A Loan or a Term B Loan, as applicable.

 

“Term Loan Maturity Date” means the Term A Loan Maturity Date or the Term B Loan
Maturity Date, as applicable.

 

“Term Note” means a Term A Note or Term B Note, as applicable.

 

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

 

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment, the Total Term A Loan Commitment and the Total Term B Loan
Commitment. As of the Closing Date, the Dollar Equivalent of the Total Credit
Facility Amount is $750,000,000.

 

“Total Leverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Funded Indebtedness to (ii) Consolidated Proforma EBITDA.

 

“Total Revolving Commitment” means the sum of the Revolving Commitments, as the
same may be decreased pursuant to Section 2.12(b) hereof. As of the Closing
Date, the amount of the Total Revolving Commitment is $275,000,000.

 

    27    Credit Agreement



--------------------------------------------------------------------------------

“Total Term A Loan Commitment” means the sum of the Term A Commitments. As of
the Closing Date, the amount of the Total Term A Loan Commitment is
$225,000,000.

 

“Total Term B Loan Commitment” means the sum of the Term B Commitments. As of
the Closing Date, the amount of the Total Term B Loan Commitment is
$250,000,000.

 

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan, a Eurodollar Loan or a Foreign Currency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, by which
the current liability (as defined in Section 412(1)(7) of the Code) under the
Plan as of the end of the Plan’s most recent fiscal year exceeds the fair market
value of the Plan’s assets as of the end of such fiscal year, as reported in the
actuarial report for such year.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the Borrower or the applicable
LC Obligor or converted to a Revolving Loan pursuant to Section 2.05(f)(i), and,
in each case, all interest that accrues thereon pursuant to this Agreement.

 

“Unrestricted Domestic Cash” means, at any time of determination, the sum of (i)
the aggregate amount of all cash deposits of the Credit Parties maintained in
any demand deposit account maintained in the United States, and (ii) the
aggregate monetary value of all money market funds of the Credit Parties
maintained in any account of a securities intermediary, to the extent such cash
deposits and money market funds are free of any Lien or other encumbrance (other
than (x) customary Liens arising in the ordinary course of business which the
depository institution may have with respect to any right of offset against
funds in such account, (y) customary holds for uncollected deposits, and (z)
Liens granted to the Agent and securing the Obligations).

 

“Unused Revolving Commitment” means, for any Revolving Lender at any time, the
excess of (i) such Revolving Lender’s Revolving Commitment at such time over
(ii) such Revolving Lender’s Revolving Facility Exposure at such time.

 

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

 

    28    Credit Agreement



--------------------------------------------------------------------------------

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

 

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time.

 

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

 

Section 1.05 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in Dollars or, if the context so requires, the Dollar Equivalent of
such amount in any Designated Foreign Currency. The Dollar Equivalent of any
amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that (a) notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) the Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c), or (ii) the Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, the Administrative Agent shall
calculate the Dollar Equivalent of each such amount on the date of each Credit
Event hereunder and on the date of any payment or prepayment of any Loans or
Unpaid Drawings and, in addition, the Administrative Agent may, in the case of
either of the foregoing, in its discretion, calculate the Dollar Equivalent of
any such amount on any other proximate Business Day selected by the
Administrative Agent, and (b) in determining whether or not the Borrower and its
Subsidiaries have exceeded any basket limitation set forth in Sections 7.02,
7.04 or 7.05, the Borrower and its Subsidiaries shall not be deemed to have
exceeded any such basket limitation to the extent that, and only to the extent
that, any such basket limitation was exceeded solely as a result of fluctuations
in the exchange rate applicable to any Designated Foreign Currency.

 

    29    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE II.

 

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

 

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Revolving Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a Revolving Loan or Revolving Loans to the
Borrower from time to time pursuant to such Revolving Lender’s Revolving
Commitment, which Revolving Loans (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans, Eurodollar Loans or Foreign Currency
Loans, in each case denominated in Dollars or a Designated Foreign Currency,
provided that all Revolving Loans made as part of the same Revolving Borrowing
shall consist of Revolving Loans of the same Type; (ii) may be repaid or prepaid
and re-borrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Revolving Loan, (A) the Revolving
Facility Exposure of any Revolving Lender would exceed such Revolving Lender’s
Revolving Commitment, (B) the Aggregate Revolving Facility Exposure plus the
principal amount of Swing Loans would exceed the Total Revolving Commitment, (C)
in the case of Revolving Loans to be made as Foreign Currency Loans, the Foreign
Currency Exposure would exceed the Maximum Foreign Currency Exposure Amount, or
(D) the Borrower would be required to prepay Loans or cash collateralize Letters
of Credit pursuant to Section 2.13(c)(ii) or Section 2.13(c)(iii). The Revolving
Loans to be made by each Revolving Lender will be made by such Revolving Lender
on a pro rata basis based upon such Revolving Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with Section
2.07 hereof.

 

Section 2.03 Term Loans.

 

(a) Term A Loan. On the Closing Date, each Term A Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make a Term A Loan to
the Borrower pursuant to such Term A Lender’s Term A Commitment, which Term A
Loans: (i) can only be incurred on the Closing Date in the entire amount of each
Term A Lender’s Term A Commitment; (ii) once prepaid or repaid, may not be
reborrowed, (iii) may, except as set forth herein, at the option of the
Borrower, be incurred and maintained as, or Converted into, Term A Loans that
are Base Rate Loans or Eurodollar Loans, in each case denominated in Dollars,
provided that all Term A Loans made as part of the same Term A Borrowing shall
consist of Term A Loans of the same Type; (iv) shall be repaid in accordance
with Section 2.13(b); and (v) shall not exceed (A) for any Term A Lender at the
time of incurrence thereof the aggregate principal amount of such Term A
Lender’s Term A Commitment, and (B) for all the Term A Lenders at the time of
incurrence thereof the Total Term A Loan Commitment. The Term A Loans to be made
by each Term A Lender will be made by such Term A Lender in the aggregate amount
of its Term A Commitment in accordance with Section 2.07 hereof. The Term A
Commitments shall automatically and permanently terminate immediately after the
making of the Term A Loans.

 

(b) Term B Loan. On the Closing Date, each Term B Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make a Term B Loan to
the Borrower pursuant to such Term B Lender’s Term B Commitment, which Term B
Loans: (i) can only be incurred on the Closing Date in the entire amount of each
Term B Lender’s Term B Commitment; (ii) once prepaid or repaid,

 

    30    Credit Agreement



--------------------------------------------------------------------------------

may not be reborrowed, (iii) may, except as set forth herein, at the option of
the Borrower, be incurred and maintained as, or Converted into, Term B Loans
that are Base Rate Loans or Eurodollar Loans, in each case denominated in
Dollars, provided that all Term B Loans made as part of the same Term B
Borrowing shall consist of Term B Loans of the same Type; (iv) shall be repaid
in accordance with Section 2.13(b); and (v) shall not exceed (A) for any Term B
Lender at the time of incurrence thereof the aggregate principal amount of such
Term B Lender’s Term B Commitment, and (B) for all the Term B Lenders at the
time of incurrence thereof the Total Term B Loan Commitment. The Term B Loans to
be made by each Term B Lender will be made by such Term B Lender in the
aggregate amount of its Term B Commitment in accordance with Section 2.07
hereof. The Term B Commitments shall automatically and immediately terminate
after the making of the Term B Loans.

 

Section 2.04 Swing Line Facility.

 

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.13(c) hereof; and (vi)
shall not be made if the proceeds thereof would be used to repay, in whole or in
part, any outstanding Swing Loan.

 

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Revolving Lenders and,
unless an Event of Default specified in Section 8.01(h) in respect of the
Borrower has occurred, the Borrower. Each such Notice of Swing Loan Refunding
shall be deemed to constitute delivery by the Borrower of a Notice of Borrowing
requesting Revolving Loans consisting of Base Rate Loans in the amount of the
Swing Loans to which it relates. Each Revolving Lender (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the Borrower in the amount of such Revolving Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Loans to
which such Notice of Swing Loan Refunding relates. Each Revolving Lender shall
make the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 2:00 P.M.
(local time at the Payment Office), if such notice is received by such Revolving
Lender prior to 11:00 A.M. (local time at its Domestic Lending Office), or not
later than 2:00 P.M. (local time at the Payment Office) on the next Business
Day, if such notice is received by such Revolving Lender after such time. The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

 

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Revolving Lenders
shall determine that it is legally prohibited from making a Revolving Loan under
such circumstances, each Revolving Lender (other than the Swing Line Lender), or
each Revolving Lender

 

    31    Credit Agreement



--------------------------------------------------------------------------------

(other than such Swing Line Lender) so prohibited, as the case may be, shall, on
the date such Revolving Loan would have been made by it (the “Purchase Date”),
purchase an undivided participating interest (a “Swing Loan Participation”) in
the outstanding Swing Loans to which such Notice of Swing Loan Refunding
relates, in an amount (the “Swing Loan Participation Amount”) equal to such
Revolving Lender’s Revolving Facility Percentage of such outstanding Swing
Loans. On the Purchase Date, each such Revolving Lender or each such Revolving
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Revolving Lender’s Swing Loan Participation
Amount, and promptly upon receipt thereof the Swing Line Lender shall, if
requested by such other Revolving Lender, deliver to such Revolving Lender a
participation certificate, dated the date of the Swing Line Lender’s receipt of
the funds from, and evidencing such Revolving Lender’s Swing Loan Participation
in such Swing Loans and its Swing Loan Participation Amount in respect thereof.
If any amount required to be paid by a Revolving Lender to the Swing Line Lender
pursuant to the above provisions in respect of any Swing Loan Participation is
not paid on the date such payment is due, such Revolving Lender shall pay to the
Swing Line Lender on demand interest on the amount not so paid at the overnight
Federal Funds Effective Rate from the due date until such amount is paid in
full. Whenever, at any time after the Swing Line Lender has received from any
other Revolving Lender such Revolving Lender’s Swing Loan Participation Amount,
the Swing Line Lender receives any payment from or on behalf of the Borrower on
account of the related Swing Loans, the Swing Line Lender will promptly
distribute to such Revolving Lender its ratable share of such amount based on
its Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Swing Line Lender is required to be returned, such
Revolving Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

 

(d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Revolving Lender shall have received a
Notice of Swing Loan Refunding complying with the provisions hereof and (ii) at
the time the Swing Loans that are the subject of such Notice of Swing Loan
Refunding were made, the Swing Line Lender making the same had no actual written
notice from another Lender that an Event of Default had occurred and was
continuing, but otherwise shall be absolute and unconditional, shall be solely
for the benefit of the Swing Line Lender that gives such Notice of Swing Loan
Refunding, and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
that such Revolving Lender may have against any other Lender, any Credit Party,
or any other Person, or any Credit Party may have against any Lender or other
Person, as the case may be, for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Loan Document by any
party thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

 

Section 2.05 Letters of Credit.

 

(a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars or any
Designated Foreign Currency and in each case in such form as may be approved by
such LC Issuer and the Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Revolving Lender would exceed such
Revolving Lender’s

 

    32    Credit Agreement



--------------------------------------------------------------------------------

Revolving Commitment, (iii) the Aggregate Revolving Facility Exposure plus the
principal amount of Swing Loans outstanding would exceed the Total Revolving
Commitment, (iv) the Foreign Currency Exposure would exceed the Maximum Foreign
Currency Exposure Amount, or (v) the Borrower would be required to prepay Loans
or cash collateralize Letters of Credit pursuant to Section 2.13(c)(ii) or
Section 2.13(c)(iii). Subject to Section 2.05(c) below, each Letter of Credit
shall have an expiry date (including any renewal periods) occurring not later
than the earlier of (y) one year from the date of issuance thereof, or (z) 30
Business Days prior to the Revolving Facility Termination Date.

 

(b) LC Requests. Whenever the Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, the Borrower shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, a “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 11:00 A.M. (local time
at the Notice Office) at least three Business Days (or such shorter period as
may be acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.

 

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if (i)
such LC Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or (ii)
it has received written notice on or before the day that is two Business Days
before the date that such LC Issuer is permitted to send a notice of non-renewal
from the Administrative Agent, any Revolving Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

 

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each Revolving Lender and the Borrower
written notice of such LC Issuance,

 

    33    Credit Agreement



--------------------------------------------------------------------------------

accompanied by a copy to the Administrative Agent of the Letter of Credit or
Letters of Credit issued by such LC Issuer. Each LC Issuer shall provide to the
Administrative Agent a quarterly (or monthly if requested by any applicable
Revolving Lender) summary describing each Letter of Credit issued by such LC
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate LC Outstandings represented by Letters of Credit issued by such
LC Issuer.

 

(f) Reimbursement Obligations.

 

(i) The Borrower hereby agrees to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit by 2:00 P.M. (local time at the Notice Office) within one Business Day
after the payment or disbursement under such Letter of Credit (and the
applicable LC Issuer shall give notice to the Borrower (or such other LC
Obligor) of such payment or disbursement as soon as practicable, but in any
event no later than 2:00 P.M. (local time at the Notice Office) on the Business
Day of such payment or disbursement), such payment to be made in Dollars or in
the applicable Designated Foreign Currency in which such Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such LC Issuer,
from and including the date paid or disbursed to but not including the date such
LC Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.09(a)(i) that are Base Rate
Loans or, if not reimbursed within the time required pursuant to the foregoing,
at the Default Rate, any such interest also to be payable on demand. If by 2:00
P.M. on the Business Day immediately following such payment or disbursement in
respect of an Unpaid Drawing, the Borrower or the other relevant LC Obligor has
not made such reimbursement out of its available cash on hand or, in the case of
the Borrower, a contemporaneous Borrowing hereunder (if such Borrowing is
otherwise available to the Borrower), (x) the Borrower will in each case be
deemed to have given a Notice of Borrowing for Revolving Loans that are Base
Rate Loans in an aggregate Dollar Equivalent principal amount sufficient to
reimburse such Unpaid Drawing (and the Administrative Agent shall promptly give
notice to the Revolving Lenders of such deemed Notice of Borrowing), (y) the
Revolving Lenders shall, in accordance with and subject to Section 2.05(g)(iii)
and unless they are legally prohibited from doing so, make the Revolving Loans
contemplated by such deemed Notice of Borrowing (which Revolving Loans shall be
considered made under Section 2.02), and (z) the proceeds of such Revolving
Loans shall be disbursed directly to the applicable LC Issuer to the extent
necessary to effect such reimbursement and repayment of the Unpaid Drawing, with
any excess proceeds to be made available to the Borrower in accordance with the
applicable provisions of this Agreement.

 

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Revolving Lender, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.

 

    34    Credit Agreement



--------------------------------------------------------------------------------

(g) LC Participations.

 

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Revolving Lender with a
Revolving Commitment, and each such Revolving Lender shall be deemed irrevocably
and unconditionally to have purchased and received from such LC Issuer, without
recourse or warranty, an undivided interest and participation (an “LC
Participation”), to the extent of such Revolving Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Revolving Lenders as
provided in Section 2.11 and the Revolving Lenders shall have no right to
receive any portion of any fees of the nature contemplated by Section 2.11(c) or
Section 2.11(e)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.

 

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the Revolving Lenders other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability relative to the Revolving
Lenders.

 

(iii) In the event that an LC Issuer makes any payment under any Letter of
Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.05(f), either from available cash
on hand or the proceeds of Revolving Loans, such LC Issuer shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Revolving Lender of such failure, and each Revolving Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such Revolving Lender’s Revolving Facility Percentage of
such payment in Dollars or in the applicable Designated Foreign Currency in
which such Letter of Credit is denominated and in same-day funds; provided,
however, that no Revolving Lender shall be obligated to pay to the
Administrative Agent its Revolving Facility Percentage of such unreimbursed
amount for any wrongful payment made by such LC Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer. If the Administrative Agent so
notifies any Revolving Lender required to fund a payment under a Letter of
Credit prior to 11:00 A.M. (local time at its Notice Office) on any Business
Day, such Revolving Lender shall make available to the Administrative Agent for
the account of the relevant LC Issuer such Revolving Lender’s Revolving Facility
Percentage of the amount of such payment on such Business Day in same-day funds.
If and to the extent such Revolving Lender shall not have so made its Revolving
Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such Revolving
Lender agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective Rate. The
failure of any Revolving Lender to make available to the Administrative Agent
for the account of the relevant LC Issuer its Revolving Facility Percentage of
any payment under any Letter of Credit shall not relieve any other Revolving
Lender of its obligation hereunder to make available to the Administrative Agent
for the account of such LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit on

 

    35    Credit Agreement



--------------------------------------------------------------------------------

the date required, as specified above, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available to
the Administrative Agent for the account of such LC Issuer such other Revolving
Lender’s Revolving Facility Percentage of any such payment.

 

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the Revolving Lenders pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Revolving Lender that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such Revolving
Lender’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

 

(v) The obligations of the Revolving Lenders to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

 

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E) the occurrence of any Default or Event of Default.

 

(vi) To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the Revolving Lenders will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages (determined at the
time such indemnity is sought), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature that may be imposed on,
asserted against or incurred by such LC Issuer in performing its respective
duties in any way

 

    36    Credit Agreement



--------------------------------------------------------------------------------

related to or arising out of LC Issuances by it; provided, however, that no
Revolving Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from such LC Issuer’s gross negligence or
willful misconduct.

 

(h) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the LC Issuer pursuant
to the terms of this Agreement and shall constitute a Letter of Credit for all
purposes under this Agreement and the other Loan Documents. The Borrower agrees
that it shall be liable with respect to any drawing made under any of the
Existing Letters of Credit in accordance with this Section 2.05 and the other
provisions of this Agreement. On and after the Closing Date, the fees applicable
to each Existing Letter of Credit shall be the fees applicable to Letters of
Credit as set forth in Section 2.11 hereof.

 

Section 2.06 Notice of Borrowing.

 

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Fixed Rate Loan, 11:00 A.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 11:00 A.M. (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

 

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrower by
delivering written notice of such request substantially in the form of Exhibit
B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall
be a Business Day), (iii) the Type of Loans such Borrowing will consist of, and
(iv) if applicable, the initial Interest Period, the Swing Loan Maturity Date
(which shall be less than 30 days) and Designated Foreign Currency applicable
thereto. Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

 

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day (other than with respect to a Term Borrowing made on the Closing
Date) by the Borrower that consist of Fixed Rate Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than 15 Borrowings of Fixed Rate Loans outstanding hereunder.

 

    37    Credit Agreement



--------------------------------------------------------------------------------

Section 2.07 Funding Obligations; Disbursement of Funds.

 

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Revolving Lender,
shall be made or acquired, as the case may be, and held on a pro rata basis
based upon each Revolving Lender’s Revolving Facility Percentage of the amount
of such Revolving Borrowing or Letter of Credit in effect on the date the
applicable Revolving Borrowing is to be made or the Letter of Credit is to be
issued, (ii) all Term A Loans shall be made by the Term A Lenders pro rata on
the basis of their respective Term A Commitments; and (iii) all Term B Loans
shall be made by the Term B Lenders pro rata on the basis of their respective
Term B Commitments.

 

(c) Notice to Lenders. The Administrative Agent shall promptly give the
applicable Lenders written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of each such Lender’s respective proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

 

(d) Funding of Loans.

 

(i) Loans Generally. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars or the
applicable Designated Foreign Currency and in immediately available funds and
the Administrative Agent promptly will make available to the Borrower by
depositing to its account at the Payment Office (or such other account as the
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received.

 

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

 

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the

 

    38    Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent by such Lender and the Administrative Agent has made the
same available to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a rate per
annum equal to (i) if paid by such Lender, the overnight Federal Funds Effective
Rate or (ii) if paid by the Borrower, the then applicable rate of interest,
calculated in accordance with Section 2.09, for the respective Loans (but
without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).

 

Section 2.08 Evidence of Obligations.

 

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto, (ii)
the amount and other details with respect to each Letter of Credit issued
hereunder, (iii) the amount of any principal due and payable or to become due
and payable from the Borrower to each Lender hereunder, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain, on behalf of the Borrower, a register (the
“Lender Register”) on or in which it will record the names and addresses of the
Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender or
the Borrower upon its request.

 

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be rebuttably presumptive evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

 

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Term
A Note with blanks appropriately completed in conformity herewith to evidence
its obligation to pay the principal of, and interest on, the Term A Loan made to
it by such Lender, (iii) a Term B Note with blanks appropriately completed in
conformity herewith to evidence its obligation to pay the principal of, and
interest on, the Term B Loan made to it by such Lender, and (iv) a Swing Line
Note with blanks appropriately completed in conformity herewith to evidence the
Borrower’s obligation to pay the principal of, and interest on, the Swing Loans
made to it by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the Borrower’s obligation to repay the Loans and other amounts owing by the
Borrower to such Lender or the Swing Line Lender.

 

    39    Credit Agreement



--------------------------------------------------------------------------------

Section 2.09 Interest; Default Rate.

 

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Revolving Lender shall bear interest at a
fluctuating rate per annum that shall at all times be equal to (i) during such
periods as such Revolving Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin in effect from time to time, (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time, and (iii) during such periods as a Revolving
Loan is a Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for
such Foreign Currency Loan for the applicable Interest Period plus the
Applicable Margin in effect from time to time.

 

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Term Lender shall bear interest at a fluctuating rate per annum
that shall at all times be equal to (i) during such periods as such Term Loan is
a Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time
to time, and (ii) during such periods as such Term Loan is a Eurodollar Loan,
the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the
applicable Interest Period plus the Applicable Margin in effect from time to
time.

 

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto.

 

(d) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrower under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.

 

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, monthly in arrears on the last Business Day of each month, (ii)
in respect of each Fixed Rate Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period, (iii) in respect of any Swing Loan, on the Swing Loan
Maturity Date applicable thereto, and (iv) in respect of all Loans, other than
Revolving Loans accruing interest at a Base Rate, on any repayment, prepayment
or Conversion (on the amount repaid, prepaid or Converted), at maturity (whether
by acceleration or otherwise), and, after such maturity or, in the case of any
interest payable pursuant to Section 2.09(d), on demand.

 

(f) Computations of Interest. All computations of interest on Fixed Rate Loans
and Swing Loans hereunder shall be made on the actual number of days elapsed
over a year of 360 days. All computations of interest on Base Rate Loans and
Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

 

    40    Credit Agreement



--------------------------------------------------------------------------------

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

 

Section 2.10 Conversion and Continuation of Loans.

 

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans or
Foreign Currency Loans, as the case may be, at the end of the applicable
Interest Period as a new Borrowing of Eurodollar Loans or Foreign Currency Loans
(in the same Designated Foreign Currency as the original Foreign Currency Loan)
with a new Interest Period; provided, however, that (A) no Foreign Currency Loan
may be Converted into a Base Rate Loan, Eurodollar Loan or a Foreign Currency
Loan that is denominated in a different Designated Foreign Currency, and (B) any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.

 

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Fixed Rate Loan, prior to
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 1:00 P.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

 

Section 2.11 Fees.

 

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Revolving Lender based upon each such Revolving
Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Revolving Lenders, commitment fees (the “Commitment Fees”)
for the period from the Closing Date to, but not including, the Revolving
Facility Termination Date, computed for each day at a rate per annum equal to
(i) the Applicable

 

    41    Credit Agreement



--------------------------------------------------------------------------------

Commitment Fee Rate in effect on such day times (ii) the Unused Total Revolving
Commitment on such day. Accrued Commitment Fees shall be due and payable in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

 

(b) LC Fees.

 

(i) Standby Letters of Credit. The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Revolving Lender based upon each such
Revolving Lender’s Revolving Facility Percentage, a fee in respect of each
Letter of Credit issued hereunder that is a Standby Letter of Credit for the
period from the date of issuance of such Letter of Credit until the expiration
date thereof (including any extensions of such expiration date that may be made
at the election of the account party or the beneficiary), computed for each day
at a rate per annum equal to (A) the Applicable Margin for Revolving Loans that
are Eurodollar Loans in effect on such day times (B) the Stated Amount of such
Letter of Credit on such day. The foregoing fees shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

 

(ii) Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Revolving Lender based upon
each such Revolving Lender’s Revolving Facility Percentage, a fee in respect of
each Letter of Credit issued hereunder that is a Commercial Letter of Credit in
an amount equal to (A) one-half of the Applicable Margin for Revolving Loans
that are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Letter of Credit. The foregoing fees shall be payable on the date
of issuance of such Letter of Credit.

 

(c) Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, a fee in respect of each Letter of Credit issued by it, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Revolving Facility Termination Date, computed at the rate of
1/8th of 1% per annum on the Stated Amount thereof for the period from the date
of issuance (or increase, renewal or extension) to the expiration date thereof
(including any extensions of such expiration date which may be made at the
election of the beneficiary thereof).

 

(d) Additional Charges of LC Issuer. The Borrower agrees to pay directly to each
LC Issuer upon each LC Issuance, drawing under, or amendment, extension, renewal
or transfer of, a Letter of Credit issued by it such amount as shall at the time
of such LC Issuance, drawing under, amendment, extension, renewal or transfer be
the processing charge that such LC Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

 

(e) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

 

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determinations to the Borrower and the Revolving Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error. All computations of Commitment Fees, LC Fees and other Fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

 

    42    Credit Agreement



--------------------------------------------------------------------------------

Section 2.12 Termination and Reduction of Revolving Commitments.

 

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

 

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.13 and (ii)
either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously either (x) cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to each LC
Issuer and the Revolving Lenders) or (y) provide cash collateral therefor
pursuant to Section 2.13(c)(iii).

 

(c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Revolving Lenders),
the Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Revolving Lender, (ii)
such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount and the Maximum Foreign Currency Exposure Amount, but only to
the extent that the Unused Total Revolving Commitment would be reduced below any
such limits, (iii) no such reduction shall be permitted if the Borrower would be
required to make a mandatory prepayment of Loans or cash collateralize Letters
of Credit pursuant to Section 2.13, unless such mandatory prepayment or cash
collateralization requirement is satisfied and (iv) any partial reduction shall
be in the amount of at least $5,000,000 (or, if greater, in integral multiples
of $1,000,000).

 

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

 

(a) Voluntary Prepayments. Except as specified in subparts (e) and (f) below and
subject to subpart (g) below, the Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, from
time to time; provided, however, that no prepayment of the Term Loans shall be
permitted to be paid with proceeds from a Revolving Borrowing. The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Fixed Rate Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 1:00 P.M. (local time at the
Notice Office) three Business Days prior to the date of such prepayment, in the
case of any prepayment of Fixed Rate Loans, or (z) 1:00 P.M. (local time at the
Notice Office) one Business Day prior to the date of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

 

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Fixed Rate Loan, $3,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $100,000 or the Dollar Equivalent thereof in excess
thereof, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof;

 

    43    Credit Agreement



--------------------------------------------------------------------------------

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

 

(iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied to the Scheduled Repayments in respect of the Term Loans in the inverse
order of maturity.

 

(b) Scheduled Repayments of Term Loans. On each of the dates set forth below,
the Borrower shall repay the principal amount of the Term Loans in the amount
set forth opposite such date, except that the payment due on the applicable Term
Loan Maturity Date shall in any event be in the amount of the entire remaining
principal amount of the respective outstanding Term Loans (each such repayment,
as the same may be reduced by reason of the application of prepayments pursuant
to Section 2.13(a) or Section 2.13(c), a “Scheduled Repayment”):

 

Date

--------------------------------------------------------------------------------

   Amount of Scheduled
Repayment for Term A
Loans


--------------------------------------------------------------------------------

   Amount of Scheduled
Repayment for Term B
Loan


--------------------------------------------------------------------------------

October 6, 2005

   $ 8,500,000.00    $ 1,250,000.00

January 6, 2006

   $ 8,500,000.00    $ 1,250,000.00

April 6, 2006

   $ 8,750,000.00    $ 625,000.00

July 6, 2006

   $ 8,750,000.00    $ 625,000.00

October 6, 2006

   $ 8,750,000.00    $ 625,000.00

January 6, 2007

   $ 8,750,000.00    $ 625,000.00

April 6, 2007

   $ 13,000,000.00    $ 625,000.00

July 6, 2007

   $ 13,000,000.00    $ 625,000.00

October 6, 2007

   $ 13,000,000.00    $ 625,000.00

January 6, 2008

   $ 13,000,000.00    $ 625,000.00

April 6, 2008

   $ 13,000,000.00    $ 625,000.00

July 6, 2008

   $ 13,000,000.00    $ 625,000.00

October 6, 2008

   $ 13,000,000.00    $ 625,000.00

January 6, 2009

   $ 13,000,000.00    $ 625,000.00

April 6, 2009

   $ 17,250,000.00    $ 625,000.00

July 6, 2009

   $ 17,250,000.00    $ 625,000.00

October 6, 2009

   $ 17,250,000.00    $ 625,000.00

January 6, 2010

   $ 17,250,000.00    $ 625,000.00

April 6, 2010

     NA    $ 29,687,500.00

July 6, 2010

     NA    $ 29,687,500.00

October 6, 2010

     NA    $ 29,687,500.00

 

    44    Credit Agreement



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount of Scheduled
Repayment for Term A
Loans


--------------------------------------------------------------------------------

   Amount of Scheduled
Repayment for Term B
Loan


--------------------------------------------------------------------------------

January 6, 2011

     NA    $ 29,687,500.00

April 6, 2011

     NA    $ 29,687,500.00

July 6, 2011

     NA    $ 29,687,500.00

October 6, 2011

     NA    $ 29,687,500.00

January 6, 2012

     NA    $ 29,687,500.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total:

   $ 225,000,000.00    $ 250,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

 

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

 

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans exceeds the Total
Revolving Commitment, (D) the Foreign Currency Exposure exceeds the Maximum
Foreign Currency Exposure Amount, or (E) the aggregate principal amount of Swing
Loans outstanding exceeds the Swing Line Commitment, then, in the case of each
of the foregoing, the Borrower shall, on such day, prepay on such date the
principal amount of Loans and, after Loans have been paid in full, Unpaid
Drawings, in an aggregate amount at least equal to such excess.

 

(iii) LC Outstandings Exceed LC Commitment If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the Borrower
shall, on such day, pay to the Administrative Agent an amount in cash equal to
such excess, and the Administrative Agent shall hold such payment as security
for the reimbursement obligations of the applicable LC Obligors hereunder in
respect of Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, each LC Issuer and the Borrower (which shall permit certain investments
in Cash Equivalents satisfactory to the Administrative Agent, each LC Issuer and
the Borrower until the proceeds are applied to any Unpaid Drawings or to any
other Obligations in accordance with any such cash collateral agreement).

 

(iv) Excess Cash Flow. Within 105 days after each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending October 31, 2005, the
Borrower shall prepay the principal of the Loans in an aggregate amount (an
“Excess Cash Flow Prepayment Amount”) at least equal to the Required Excess Cash
Flow Percentage of the amount of Excess Cash Flow for such fiscal year, with
such amount to be applied as set forth in Section 2.13(d).

 

(v) Certain Proceeds of Asset Sales. If during any fiscal year of the Borrower,
the Borrower and its Subsidiaries have received cumulative Net Cash Proceeds
during such fiscal

 

    45    Credit Agreement



--------------------------------------------------------------------------------

year from one or more Asset Sales (other than any Asset Sale made pursuant to
Section 7.02(d) or (g)) in excess of $10,000,000, not later than the third
Business Day following the date of receipt of any Cash Proceeds in excess of
such amount, an amount equal to 100% of the Net Cash Proceeds then received,
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 2.13(d) below.

 

(vi) Certain Proceeds of Equity Sales. Not later than the Business Day following
the date of the receipt by the Borrower or any of its Subsidiaries of the cash
proceeds (net of underwriting discounts and commissions, placement agent fees
and other customary fees and costs associated therewith) from any sale or
issuance by the Borrower or any of its Subsidiaries of its own equity
securities, as the case may be, after the Closing Date (other than (A) any sale
or issuance to management, employees (or key employees) or directors pursuant to
stock option or similar plans for the benefit of management, employees (or key
employees) or directors generally or (B) the issuance or sale of any Equity
Interests by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower ), the Borrower will make a prepayment of the Loans
in an amount equal to 50% of such net proceeds in accordance with Section
2.13(d).

 

(vii) Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by the Borrower or any of its Subsidiaries of
the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance of Indebtedness (other than the sale or issuance of any
Indebtedness pursuant to Sections 7.04(a) through (k)) by the Borrower or any of
its Subsidiaries, as the case may be, after the Closing Date, the Borrower will
make a prepayment of the Loans in an amount equal to 100% of such net proceeds
in accordance with Section 2.13(d); provided, however, that if at the time of
such sale or issuance of Indebtedness and after giving effect thereto, the
Senior Leverage Ratio would be less than 2.00 to 1.00, then such prepayment of
the Loans need be in an amount equal to only 50% of such net proceeds.

 

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.13(c) (iv), (v), (vi) or (vii) shall, subject to
Section 2.13(e), be applied as a mandatory prepayment of the Loans as follows:
(i) if, at the time of any such prepayment, no Default or Event of Default has
occurred and is continuing, such prepayment shall be applied to the principal
amount of outstanding Term Loans on a pro rata basis, with such amounts being
applied to the Scheduled Repayments thereof in the inverse order of their
maturity and then to the Revolving Loans (with no reduction in the Revolving
Commitments), or (ii) if, at the time of any such prepayment or after giving
effect thereto, any Default or Event of Default exists, such prepayment shall be
applied, on a pro rata basis, to the principal amount of the Revolving Loans,
the LC Outstandings and the Term Loans, with such amounts, in the case of the
Term Loans, being applied to the Scheduled Repayments thereof in the inverse
order of their maturity.

 

(e) Right of Term B Lenders to Forego Certain Prepayments. Each Term B Lender
shall have the right to forego the application to its Term B Loans of any
voluntary prepayment of Loans made pursuant to Section 2.13(a) or mandatory
prepayment of Loans required to be made pursuant to Section 2.13(c) (iv), (v),
(vi) or (vii) (each such prepayment, a “Prepayment”) to the extent the amount of
such Prepayment is equal to or less than the principal amount of Term A Loans
outstanding on the date of such Prepayment, in accordance with the following
provisions:

 

(i) The Administrative Agent shall, on or prior to 2:00 P.M. (local time at the
Notice Office) on the date it receives immediately available funds from the
Borrower in respect of a Prepayment, give each Term B Lender written or
telephonic notice of (A) the amount of such Prepayment, (B) the portion thereof
proposed to be applied to the Term B Loans of such Term B

 

    46    Credit Agreement



--------------------------------------------------------------------------------

Lender, and (C) such Term B Lender’s right to forego the application to its Term
B Loans of the portion of such Prepayment, which notice shall request such Term
B Lender to confirm to the Administrative Agent whether or not it wishes to
forego such application to its Term B Loans.

 

(ii) If any Term B Lender so indicates its desire to forego such application to
the prepayment of its Term B Loans by giving the Administrative Agent written or
telephonic notice to such effect by 5:00 P. M. (local time at the Notice Office)
on the date such Term B Lender receives such written or telephonic notice from
the Administrative Agent, the amount of the applicable Prepayment which
otherwise would have been applied to its Term B Loans shall, notwithstanding
anything to the contrary contained in Section 2.13(d), be applied instead to the
prepayment of Term A Loans on a pro rata basis, and after no Term A Loans are
outstanding, to the prepayment of the Term B Loans (including the Term B Loans
held by such declining Term B Lender).

 

(iii) The Administrative Agent may act without liability upon the basis of any
such telephonic notice or written notice believed by the Administrative Agent in
good faith to be from an authorized representative of a Term B Lender. In the
case of each such telephonic notice, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

 

(iv) Any Term B Lender which does not respond to the Administrative Agent within
the time period specified above to a notice from the Administrative Agent
requesting it to confirm whether or not it wishes to exercise its right to
forego the application of its portion of such Prepayment to its Term B Loans
pursuant to this Section 2.13(e) shall be deemed to have waived such right to
forego such application.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent may defer, until the next Business Day, the distribution to
the Lenders of any portion of any Prepayment as to which the Administrative
Agent is determining whether or not the Term B Lenders wish to exercise their
rights under this Section 2.13(e), without liability of the Administrative Agent
or the Borrower to any Lender to pay interest on any such portion.

 

(f) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made, provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Fixed Rate Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Fixed Rate Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Fixed Rate Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans and, in the case of Foreign Currency Loans, be
repaid in full. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

 

(g) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

 

    47    Credit Agreement



--------------------------------------------------------------------------------

Section 2.14 Method and Place of Payment.

 

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under Article
X), under any Note or any other Loan Document, shall be made without setoff,
counterclaim or other defense.

 

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each
Revolving Lender’s Revolving Facility Percentage of the amount of such
prepayment, (ii) subject to Section 2.13(e), all payments and prepayments of
Term Loans shall be applied by the Administrative Agent to reduce the principal
amount of the applicable Term Loans made by each Term Lender, pro rata on the
basis of the aggregate principal amount of Term Loans outstanding at such time,
and (iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

 

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars. With respect to any
Foreign Currency Loan, all payments (including prepayments) to any Revolving
Lender of the principal of or interest on such Foreign Currency Loan shall be
made in the same Designated Foreign Currency as the original Loan and with
respect to any Letter of Credit issued in a Designated Foreign Currency, all
Unpaid Drawings with respect to each such Letter of Credit shall be made in the
same Designated Foreign Currency in which each such Letter of Credit was issued.

 

(d) Timing of Payments. Any payments under this Agreement that are made later
than 1:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds. Payments received by the Administrative
Agent in any Designated Foreign Currency shall be delivered to the Lenders or
the applicable LC Issuer, as the case may be, in such Designated Foreign
Currency in same-day funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

 

    48    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III.

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01 Increased Costs, Illegality, etc.

 

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis that:

 

(i) on any date for determining the interest rate applicable to any Fixed Rate
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Fixed Rate Loan; or

 

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Fixed Rate Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of law,
but if not having the force of law, being of a type as to which such Lender
customarily complies), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves already
includable in the interest rate applicable to such Fixed Rate Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender in any such market; or

 

(iii) at any time, that the making or continuance of any Fixed Rate Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

 

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Fixed Rate Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Continuation or Conversion given by the Borrower with respect to such Type of
Fixed Rate Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Borrower or, in the case of a Notice of Borrowing
other than a Borrowing of Foreign Currency Loans, shall, at the option of the
Borrower, be deemed converted into a Notice of Borrowing for Base Rate Loans to
be made on the date of Borrowing contained in such Notice of Borrowing, (y) in
the case of clause (ii) above, the Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the

 

    49    Credit Agreement



--------------------------------------------------------------------------------

additional amounts owed to such Lender, showing the basis for the calculation
thereof, which basis must be reasonable, submitted to the Borrower by such
Lender shall be rebuttably presumed to be correct) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
3.01(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b) At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Fixed Rate Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Fixed Rate Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel such Borrowing, or, in
the case of any Borrowing other than a Borrowing of Foreign Currency Loans,
convert the related Notice of Borrowing into one requesting a Borrowing of Base
Rate Loans or require the affected Lender to make its requested Loan as a Base
Rate Loan, or (ii) if the affected Fixed Rate Loan is then outstanding, upon at
least one Business Day’s notice to the Administrative Agent, require the
affected Lender to Convert each such Fixed Rate Loan into a Base Rate Loan or,
in the case of a Foreign Currency Loan, prepay in full such Foreign Currency
Loan, provided, however, that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
3.01(b).

 

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law, but if not having the force of
law, being of a type as to which such Lender customarily complies) of any such
authority, central bank, or comparable agency, in each case made subsequent to
the Closing Date, has or would have the effect of reducing by an amount
reasonably deemed by such Lender to be material to the rate of return on such
Lender’s or its parent corporation’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice. Notwithstanding anything in this Section to the contrary, (i) no
Lender shall demand compensation for any amounts referred to in this Section
3.01(c) if it shall not at the time be the general policy or practice of such
Lender to demand such compensation, payment or reimbursement in similar
circumstances under comparable provisions of other credit agreements, and (ii)
the Borrower shall not be required to pay any amounts pursuant to this Section
3.01 for any period ending 180 days or more prior to the demand for payment of
such amount.

 

Section 3.02 Breakage Compensation. The Borrower shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations

 

    50    Credit Agreement



--------------------------------------------------------------------------------

incurred by such Lender in connection with any Foreign Currency Loan) which such
Lender may sustain in connection with any of the following: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Fixed Rate Loans or Swing Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 3.01(a)); (ii) if any repayment or prepayment (whether voluntary or
mandatory) or Conversion or Continuation of any Fixed Rate Loans occurs on a
date that is not the last day of an Interest Period applicable thereto or any
Swing Loan is paid prior to the Swing Loan Maturity Date applicable thereto;
(iii) if any prepayment of any of its Fixed Rate Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (iv) as a result of
an assignment by a Lender of any Fixed Rate Loan other than on the last day of
the Interest Period applicable thereto pursuant to a request by the Borrower
pursuant to Section 3.05(b). The written request of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such request within 10 days after receipt thereof.

 

Section 3.03 Net Payments.

 

(a) Except as provided for in Section 3.03(b), all payments made by the Borrower
hereunder, under any Note or any other Loan Document, including all payments
made by the Borrower pursuant to its guaranty obligations under Article X, will
be made free and clear of, and without deduction or withholding for, any present
or future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding (i) any tax imposed on or measured by the net income or net
profits of a Lender and franchise taxes imposed on it pursuant to the laws of
the jurisdiction under which such Lender is organized or the jurisdiction in
which the principal office or Applicable Lending Office of such Lender, as
applicable, is located or any subdivision thereof or therein, (ii) any branch
profits tax imposed on any Lender by the United States or by the jurisdiction of
the Lender’s principal office or Applicable Lending Office, (iii) any tax
attributable to Lender’s failure to comply with Section 3.03(b), if it is
legally entitled to do so, or (iv) in the case of a Lender that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Code), any
withholding tax that is in effect and would apply to amounts payable to such
Lender at the time it becomes a party to this Agreement (or designates a new
Applicable Lending Office), except to the extent such Lender (or assignor) was
entitled at the time of designation of a new Applicable Lending Office or
assignment to receive additional amounts from the Borrower with respect to any
withholding tax pursuant to this Section 3.03) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees assessments or other charges being referred to
collectively as “Taxes”). Subject to Section 3.03(b), if any Taxes are so levied
or imposed, the Borrower agrees to pay the full amount of such Taxes and such
additional amounts (including additional amounts to compensate for withholding
on amounts paid pursuant to this Section 3.03) as may be necessary so that every
payment by it of all amounts due hereunder, under any Note or under any other
Loan Document, after withholding or deduction for or on account of any Taxes
will not be less than the amount such Lender would have received had no
deduction, withholding or payment been required or made with respect to such
Taxes. Subject to Section 3.03(b), the Borrower will indemnify and hold harmless
the Administrative Agent and each Lender, and reimburse the Administrative Agent
or such Lender upon its written request, for the amount of any Taxes imposed on
and paid by such Lender. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the respective Lender,
evidencing such payment by the Borrower.

 

    51    Credit Agreement



--------------------------------------------------------------------------------

(b) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrower agrees to provide to the Borrower and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.06 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrower or the Administrative Agent: two accurate and complete original signed
copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY (or
successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN with respect to beneficial
owners of the payment) certifying to such Lender’s entitlement to exemption from
or a reduced rate of withholding of United States withholding tax with respect
to payments to be made under this Agreement, any Note or any other Loan
Document, along with any other appropriate documentation establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest). In addition, each Lender agrees
that from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of the applicable Internal
Revenue Service Form establishing such exemption or reduction (such as
statements certifying qualification for exemption with respect to portfolio
interest) and any related documentation as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax if the Lender continues to be so
entitled. Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(3) of the Code) for Federal income tax purposes shall deliver to
the Borrower and the Administrative agent, on or prior to the Closing Date, or
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 11.06 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
such Lender is in compliance with the provisions of this Section) two accurate
and complete original signed copies of Internal Revenue Service Form W-9 (or
successor, substitute or other appropriate form prescribed by the Internal
Revenue Service. No Lender shall be required by this Section 3.03(b) to deliver
a form or certificate that it is not legally entitled to deliver. The Borrower
shall not be obligated pursuant to Section 3.03(a) hereof to pay additional
amounts on account of or indemnify with respect to United States withholding
taxes or backup withholding taxes to the extent that such taxes arise solely due
to a Lender’s failure to deliver forms that it was legally entitled to but
failed to delivery under this Section 3.03(b). The Borrower agrees to pay
additional amounts and indemnify each Lender in the manner and to the extent set
forth in Section 3.03(a) in respect of any Taxes deducted or withheld by it as a
result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar Taxes.

 

(c) If any Lender becomes aware that it has finally and irrevocably received or
been granted a refund in respect of any Taxes as to which indemnification has
been paid by the Borrower pursuant to this Section 3.03, it shall promptly remit
such refund (including any interest received in respect thereof) to the
Borrower, net of all out-of-pocket costs and expenses to the Borrower; provided,
however, that the Borrower agrees to promptly return any such refund (plus
interest) to such Lender in the event such Lender is required to repay such
refund to the relevant taxing authority and, provided further, that nothing in
this Section 3.03(c) shall require any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential). Any
such Lender shall use commercially reasonable efforts to provide the Borrower
with a copy of any notice of assessment from the relevant taxing authority
(redacting any unrelated confidential information contained therein) requiring
repayment of such refund. Nothing contained herein shall impose an obligation on
any Lender to apply for any such refund.

 

    52    Credit Agreement



--------------------------------------------------------------------------------

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law, but if not having
the force of law, being of a type as to which such Lender customarily complies)
by any such authority, central bank or comparable agency (in each case made
subsequent to the Closing Date) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Letters of Credit issued by such LC Issuer or such Lender’s participation
therein, or (ii) shall impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the Borrower by such LC Issuer or such Lender (a copy of which notice
shall be sent by such LC Issuer or such Lender to the Administrative Agent), the
Borrower shall pay to such LC Issuer or such Lender such additional amount or
amounts as will compensate any such LC Issuer or such Lender for such increased
cost or reduction. A certificate submitted to the Borrower by any LC Issuer or
any Lender, as the case may be (a copy of which certificate shall be sent by
such LC Issuer or such Lender to the Administrative Agent), setting forth, in
reasonable detail, the basis for the determination of such additional amount or
amounts necessary to compensate any LC Issuer or such Lender as aforesaid shall
be rebuttably presumed to be correct, although the failure to deliver any such
certificate shall not release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.04.

 

Section 3.05 Change of Lending Office; Replacement of Lenders.

 

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage deemed by such Lender to be material,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.

 

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, or (ii) the Borrower is required to pay any additional amount to any
Lender or Governmental Authority pursuant to Section 3.03, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts, including any breakage compensation under Section 3.02 hereof). A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
3.01, 3.03 or 3.04.

 

    53    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

 

(i) Credit Agreement. This Agreement shall have been executed by the Borrower,
the Administrative Agent, each LC Issuer and each of the Lenders.

 

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same.

 

(iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly executed
and delivered a Guaranty of Payment (the “Subsidiary Guaranty”), substantially
in the form attached hereto as Exhibit C-1.

 

(iv) Security Agreement. The Borrower and each Subsidiary Guarantor shall have
duly executed and delivered a Pledge and Security Agreement (the “Security
Agreement”), substantially in the form attached hereto as Exhibit C-2 and shall
have executed and delivered all of the following in connection therewith, each
of which shall be in form and substance satisfactory to the Administrative
Agent: (A) the Collateral Assignments required pursuant to the terms of the
Security Agreement, (B) a Perfection Certificate, and (C) Landlord’s Agreements
requested by the Agent on any leased Real Property on which any material items
of Collateral are located, in form and substance reasonably acceptable to the
Administrative Agent.

 

(v) Fees and Fee Letters. The Borrower shall have (A) executed and delivered to
the Administrative Agent, the Administrative Agent Fee Letter and shall have
paid to the Administrative Agent, for its own account, the fees required to be
paid by it on the Closing Date pursuant to the Administrative Agent Fee Letter,
(B) paid to the Administrative Agent, for distribution to the Lenders, as
appropriate, the fees required to be paid pursuant to the fee letter among the
Borrower and the Lead Arrangers dated July 28, 2004, and (C) paid or caused to
be paid all reasonable fees and expenses of the Administrative Agent and of
special counsel to the Administrative Agent that have been invoiced on or prior
to the Closing Date in connection with the preparation, execution and delivery
of this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby.

 

(vi) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower and each Subsidiary Guarantor, approving the Loan Documents to which
the Borrower or any such Subsidiary Guarantor, as the case may be, is or may
become a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower or any such Subsidiary Guarantor of the Loan
Documents to which it is or may become a party.

 

(vii) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each Subsidiary Guarantor, certifying the names and true signatures of the
officers of the Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and any other documents to which the Borrower or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.

 

    54    Credit Agreement



--------------------------------------------------------------------------------

(viii) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrower and the Subsidiary Guarantors
as the Administrative Agent shall request, each of which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Closing Date and
in form and substance satisfactory to the Administrative Agent.

 

(ix) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

 

(x) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

 

(xi) Search Reports. The Administrative Agent shall have received the results of
UCC, federal and state tax and judgment lien, civil suit and other search
reports from one or more commercial search firms acceptable to the
Administrative Agent.

 

(xii) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) a copy of the By-Laws, Code of
Regulations or Operating Agreement (or equivalent document) of each Credit Party
certified by an Authorized Officer of such Credit Party as being true and
correct; (C) an original good standing certificate from the Secretary of State
of the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (D) original certificates of good standing from each
other jurisdiction in which each Credit Party is authorized or qualified to do
business, except for jurisdictions for which the absence of good standing would
not have a Material Adverse Effect.

 

(xiii) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit E hereto, dated the Closing
Date, of an Authorized Officer of the Borrower to the effect that, at and as of
the Closing Date and both before and after giving effect to the initial
Borrowings hereunder and the application of the proceeds thereof: (A) no Default
or Event of Default has occurred or is continuing; and (B) all representations
and warranties of the Credit Parties contained herein and in the other Loan
Documents are true and correct in all material respects as of the Closing Date.

 

(xiv) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit F,
dated as of the Closing Date, and executed by the Chief Financial Officer of the
Borrower.

 

    55    Credit Agreement



--------------------------------------------------------------------------------

(xv) Target Acquisition.

 

(A) Consummation of the Target Acquisition. The Target Acquisition shall
(contemporaneously with the initial Borrowings under this Agreement) be
completed in accordance with the terms and conditions of the Target Merger
Agreement and the other Target Acquisition Documents, all of which other Target
Acquisition Documents shall be in form and substance reasonably satisfactory to
the Co-Lead Arrangers, and there shall have been no amendments or other
modifications to the Target Merger Agreement since July 28, 2004, other than
those that have been approved by the Administrative Agent in writing, which
approval shall not be unreasonably withheld or delayed.

 

(B) Purchase Price. The cash portion of the purchase price paid by the Borrower
in connection with the Target Acquisition shall not be greater than $600,000,000
and the remainder of the purchase price shall be paid for in the form of newly
issued or existing common stock of the Borrower in accordance with the terms and
conditions of the Target Merger Agreement.

 

(C) Necessary Approvals. All necessary governmental, third party and other
approvals in connection with the Target Acquisition shall have been obtained and
be in full force and effect on the Closing Date (including, without limitation,
any shareholder approval and approval under Hart-Scott-Rodino or other similar
competition law) and any applicable waiting periods shall have expired without
any action being taken or threatened by any applicable authority, which would
restrain, prevent or otherwise impose materially adverse conditions on the
Target Acquisition or the transactions contemplated under this Agreement.

 

(D) Litigation Relating to Target Acquisition No action or claim by any
Governmental Authority or by any other Person (in the case of an action or claim
by any Person other than a Governmental Authority, which shall be reasonably
likely to succeed) shall be pending or threatened before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any other Governmental Authority or arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (1)
prevent or restrain the consummation of any of the transactions contemplated by
the Target Merger Agreement, (2) cause the Target Acquisition and the merger
contemplated thereby to be rescinded following consummation thereof, (3) affect
adversely the right or powers of the Borrower to own, operate or control the
Target or any portion of the business or assets of the Target or the Borrower or
(4) have a Borrower Closing Date Material Adverse Effect or a Target Closing
Date Material Adverse Effect, and no such injunction, judgment, order, decree,
ruling or charge shall be in effect.

 

(E) Target Acquisition Documents; Merger Certificate. The Administrative Agent
shall have received (1) a fully executed copy of all of the Target Acquisition
Documents, certified by an Authorized Officer of the Borrower as being true,
correct and complete, and (2) a copy of the Certificate of Merger filed with the
Secretary of State of Delaware pursuant to §251(c) of the Delaware General
Corporation Law evidencing that the merger contemplated pursuant to the Target
Acquisition Documents have been consummated in accordance with the Delaware
General Corporation Law.

 

    56    Credit Agreement



--------------------------------------------------------------------------------

(xvi) Payment of Senior Indebtedness. All Indebtedness under the Existing Credit
Agreement shall have been repaid or repurchased in full, all commitments
relating thereto shall have been terminated, and all Liens related thereto shall
have been terminated or released.

 

(xvii) Closing Date Material Adverse Effect. The absence of a Borrower Closing
Date Material Adverse Effect and a Target Closing Date Material Adverse Effect.

 

(xviii) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect the
ability of either the Borrower or any Subsidiary of the Borrower to perform its
respective obligations under the Loan Documents to which it is a party.

 

(xix) Total Leverage Ratio and Senior Leverage Ratio. The Borrower shall have
provided evidence satisfactory to the Administrative Agent that on the Closing
Date and after giving effect to the Target Acquisition and the Indebtedness to
be incurred in connection therewith that (A) the Total Leverage Ratio (using the
Consolidated EBITDA of the Borrower and it Subsidiaries for the four quarter
period ended July 31, 2004 and the EBITDA of the Target and its Subsidiaries for
the four-quarter period ended June 30, 2004) is, on a pro forma basis less than
4.00 to 1.00, and (B) the Senior Leverage Ratio (using the Consolidated EBITDA
of the Borrower and it Subsidiaries for the four-quarter period ended July 31,
2004 and the EBITDA of the Target and its Subsidiaries for the four-quarter
period ended June 30, 2004) is, on a pro forma basis, less than 3.50 to 1.00.

 

(xx) Ratings. The Borrower shall have received ratings letters from both S&P and
Moody’s setting forth a rating from each such rating agency with respect to the
Credit Facility, in each case which ratings shall be not less than BB as to S&P
and Ba3 as to Moody’s.

 

(xxi) Proceedings and Documents. All corporate and other proceedings and all
documents in each case incidental to the transactions contemplated hereby shall
be reasonably satisfactory in substance and form to the Administrative Agent and
the Lenders and the Administrative Agent and its special counsel and the Lenders
shall have received all such counterpart originals or certified or other copies
of such documents as the Administrative Agent or its special counsel or any
Lender may reasonably request.

 

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and of each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

 

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b), with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirement of Section 2.05(b) with respect to each LC Issuance.

 

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

 

    57    Credit Agreement



--------------------------------------------------------------------------------

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

 

Section 5.01 Corporate Status. The Borrower and each of its Subsidiaries (i) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified would not
have a Material Adverse Effect. Schedule 5.01 hereto lists, as of the Closing
Date, each Subsidiary of the Borrower (and the direct and indirect ownership
interest of the Borrower therein).

 

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets, except
where such contravention would not have a Material Adverse Effect, (ii) will
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of any
material promissory note, bond, debenture, indenture, mortgage, deed of trust,
credit or loan agreement, or any other material agreement or other instrument,
to which such Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, or (iii) will violate any
provision of the Organizational Documents of such Credit Party.

 

    58    Credit Agreement



--------------------------------------------------------------------------------

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.

 

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to, the knowledge of the Borrower, threatened with respect to the Borrower or
any of its Subsidiaries (i) that have had, or would reasonably be expected to
have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Loan Documents, or of any action to be taken by the
Borrower or any of the other Credit Parties pursuant to any of the Loan
Documents.

 

Section 5.06 Use of Proceeds; Margin Regulations.

 

(a) The proceeds of all Loans and LC Issuances shall be used by the Borrower to
refinance Indebtedness of the Borrower and its Subsidiaries outstanding on the
Closing Date, to provide funds for the Borrower necessary to consummate the
Target Acquisition, for other Permitted Acquisitions, to make prepayments on the
Senior Convertible Debentures to the extent that such prepayments are permitted,
and proceeds of Loans are permitted to be used therefor, pursuant to Section
7.06(c)(ii) and to provide working capital and funds for general corporate
purposes of the Borrower and its Subsidiaries, in each case, not inconsistent
with the terms of this Agreement and not in violation of law.

 

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. At no time would more
than 25% of the value of the assets of the Borrower or of the Borrower and its
consolidated Subsidiaries that are subject to any “arrangement” (as such term is
used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.

 

Section 5.07 Financial Statements.

 

(a) The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Borrower Financial Statements and the Target
Financial Statements. All such financial statements have been prepared in
accordance with GAAP, consistently applied (except as stated therein), and
fairly present the financial position of the Borrower and its Subsidiaries or
the Target and its Subsidiaries, as the case maybe, as of the respective dates
indicated and the consolidated results of their respective operations and cash
flows for the respective periods indicated, subject in the case of any such
financial statements that are unaudited, to normal audit adjustments, none of
which could reasonably be expected to have a Material Adverse Effect. Neither
the Borrower and its Subsidiaries nor the Target and its Subsidiaries had, as of
the date of the latest financial statements referred to above, and will not have
as of the Closing Date after giving effect to the incurrence of Loans or LC
Issuances hereunder, any material or significant contingent liability or
liability for taxes, long-term leases or unusual forward or long-term
commitments that is not reflected in the foregoing financial statements or the
notes thereto in accordance with GAAP and that in any such case is material in
relation to the business, operations, properties, assets, financial or other
condition or prospects of the Borrower and its Subsidiaries or the Target and
its Subsidiaries.

 

    59    Credit Agreement



--------------------------------------------------------------------------------

(b) The financial projections of the Borrower and its Subsidiaries and the
Target and its Subsidiaries for the fiscal years 2004 through 2008 prepared by
the Borrower and delivered to the Administrative Agent and the Lenders (the
“Financial Projections”) were prepared on behalf of the Borrower in good faith
after taking into account historical levels of business activity of the Borrower
and its Subsidiaries, known trends, including general economic trends, and all
other information, assumptions and estimates considered by management of the
Borrower and its Subsidiaries to be reasonably pertinent thereto; provided,
however, that no representation or warranty is made as to the impact of future
general economic conditions or as to whether the Borrower’s projected
consolidated results as set forth in the Financial Projections will actually be
realized, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results for the periods
covered by the Financial Projections may differ materially from the Financial
Projections. No facts not reflected in the Financial Projections are known to
the Borrower as of the Closing Date which, if reflected in the Financial
Projections, would result in a material adverse change in the assets,
liabilities, results of operations or cash flows reflected therein.

 

Section 5.08 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature and the
Borrower, as of the Closing Date, owns property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s debts; and the Borrower is not entering into the Loan
Documents with the intent to hinder, delay or defraud its creditors. For
purposes of this Section, “debt” means any liability on a claim, and “claim”
means (x) right to payment whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

 

Section 5.09 No Material Adverse Change. Since October 31, 2003, there has been
no change in the condition, business or affairs of the Borrower and its
Subsidiaries taken as a whole, or their properties and assets considered as an
entirety, except for changes none of which, individually or in the aggregate,
has had or could reasonably be expected to have, a Material Adverse Effect.

 

Section 5.10 Tax Returns and Payments. The Borrower and each of its Subsidiaries
has filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. The Borrower and each
of its Subsidiaries have established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP. Neither the Borrower nor any of
its Subsidiaries knows of any proposed assessment for additional federal,
foreign or state taxes for any period, or of any basis therefor, which,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the Borrower and its Subsidiaries have made,
would reasonably be expected to have a Material Adverse Effect.

 

Section 5.11 Title to Properties, etc. The Borrower and each of its Subsidiaries
has good and marketable title, in the case of Real Property, and good title (or
valid Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Borrower and its Subsidiaries in the
properties reflected in their most recent balance sheets, taken as a whole, are
sufficient, in the judgment of the Borrower, as of the date of such balance
sheet for purposes of the ownership and operation of the businesses conducted by
the Borrower and its Subsidiaries.

 

    60    Credit Agreement



--------------------------------------------------------------------------------

Section 5.12 Lawful Operations, etc. The Borrower and each of its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business; and (ii) are in full compliance with all requirements
imposed by law, regulation or rule, whether foreign, federal, state or local,
that are applicable to it, its operations, or its properties and assets,
including, without limitation, applicable requirements of Environmental Laws,
except for any failure to obtain and maintain in effect, or noncompliance, that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.13 Environmental Matters.

 

(a) The Borrower and each of its Subsidiaries is in material compliance with all
applicable Environmental Laws. All material licenses, permits, registrations or
approvals required for the conduct of the business of the Borrower and its
Subsidiaries under any Environmental Law have been secured or has an
outstanding, timely application and the Borrower and its Subsidiaries are in
material compliance therewith. Neither the Borrower nor any of its Subsidiaries
has received written notice, or otherwise knows, that it is in any respect in
material noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Borrower or such Subsidiary
is a party or that would materially affect the ability of the Borrower or such
Subsidiary to operate any Real Property. There are no material Environmental
Claims pending or, to the best knowledge of any Borrower, threatened.

 

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on any Real Property of the Borrower or any of its Subsidiaries or
(ii) released on any such Real Property, in each case where such occurrence or
event was conducted by the Borrower or any of its Subsidiaries is not in
compliance with Environmental Laws and is reasonably likely to have a Material
Adverse Effect.

 

Section 5.14 Compliance with ERISA. The Borrower and each of its Subsidiaries
and each ERISA Affiliate (i) has fulfilled all material obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan that
is not a Multiemployer Plan or a Multiple Employer Plan, (ii) has satisfied all
material contribution obligations in respect of each Multiemployer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (iv) has not
incurred any unsatisfied material liability under Title IV of ERISA to the PBGC
(other than required premium payments to the PBGC) with respect to any Plan, any
Multiemployer Plan, any Multiple Employer Plan, or any trust established
thereunder. No Plan or trust created thereunder has been terminated, and there
have been no Reportable Events, with respect to any Plan or trust created
thereunder or with respect to any Multiemployer Plan or Multiple Employer Plan,
which termination or Reportable Event will or could reasonably be expected to
give rise to a material liability of the Borrower or any ERISA Affiliate in
respect thereof. Neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate is at the date hereof, or has been at any time within the five
years preceding the date hereof, an employer required to contribute to any
Multiemployer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multiemployer Plan or
Multiple Employer Plan. Neither the Borrower nor any Subsidiary of the Borrower
nor any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed to the Administrative Agent and the Lenders in writing or
as would not have or be reasonably be expected to have a Material Adverse
Effect.

 

    61    Credit Agreement



--------------------------------------------------------------------------------

Section 5.15 Intellectual Property, etc. The Borrower and each of its
Subsidiaries has obtained or has the rights to all material patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except in the
case in which such conflict would not have or be reasonably expected to cause a
Material Adverse Effect.

 

Section 5.16 Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Public Utility Holding Company Act of 1935, as amended, or any applicable state
public utility law.

 

Section 5.17 Insurance. The Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

 

Section 5.18 Security Interests. Once executed and delivered, the Security
Documents create, as security for the Secured Obligations (as defined in the
Security Agreement), valid and enforceable, and upon making the filings and
recordings referenced in the next sentence, perfected, security interests in and
Liens on all of the Collateral subject thereto from time to time, in favor of
the Administrative Agent for the benefit of the Secured Creditors (as defined in
the Security Agreement), superior to and prior to the rights of all third
persons and subject to no other Liens, except for Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings required in connection
with any such Security Document that shall have been made, or for which
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

 

Section 5.19 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Borrower
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Financial Projections (as to which
representations are made only as provided in Section 5.07(b)), is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such Person in writing to the Administrative Agent or any Lender in
connection with this Agreement will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided,
except that any such future information consisting of financial projections
prepared by the Borrower or any of its Subsidiaries is only represented herein
as being based on good faith estimates and assumptions believed by such persons
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

 

Section 5.20 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

 

    62    Credit Agreement



--------------------------------------------------------------------------------

Section 5.21 Anti-Terrorism Law Compliance. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or LC Issuer from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Borrower.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full:

 

Section 6.01 Reporting Requirements. The Borrower will furnish to the
Administrative Agent (who shall promptly provide a copy to each Lender in
accordance with Section 11.05(c) hereof):

 

(a) Annual Financial Statements. As soon as available and in any event within
100 days after the close of each fiscal year of the Borrower, (i) the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, of stockholders’ equity and of cash flows for such fiscal
year, and in the case of such consolidated financial statements, setting forth
comparative figures for the preceding fiscal year, all in reasonable detail and
accompanied by (x) as to the consolidated statements, the opinion with respect
to such consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrower and (y) as to the
consolidating statements, the certification by the Chief Financial Officer of
the Borrower, and such consolidated statements shall (A) contain an unqualified
opinion and state that such accountants audited such consolidated financial
statements in accordance with generally accepted auditing standards, that such
accountants believe that such audit provides a reasonable basis for their
opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, and setting
forth comparative figures for the preceding fiscal year, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization), and (ii) the unaudited consolidating balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year,
all in reasonable detail and otherwise in form satisfactory to the
Administrative Agent, and certified by the Chief Financial Officer of the
Borrower.

 

(b) Quarterly Financial Statements. As soon as available and in any event within
55 days after the close of each of the quarterly accounting periods in each
fiscal year of the Borrower, the unaudited consolidated balance sheets and
statement of cash flows of the Borrower and its consolidated Subsidiaries as at
the end of such quarterly period and the related unaudited consolidated
statements of income for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which shall be certified on behalf of the Borrower by the
Chief Financial Officer of the Borrower, subject to changes resulting from
normal year-end audit adjustments.

 

    63    Credit Agreement



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit D, and
setting forth the calculations required to establish compliance with the
provisions of Section 7.07, signed by the Chief Financial Officer of the
Borrower and including a certification that, (i) no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof and the actions the Borrower has taken or proposes to take
with respect thereto, and (ii) the representations and warranties of the Credit
Parties are true and correct in all material respects on and as of the date of
delivery of such Compliance Certificate, except to the extent that any relate to
an earlier specified date, in which case, such representations shall be true and
correct in all material respects as of the date made.

 

(d) Budgets. Within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending October 31, 2005, a consolidated budget
in reasonable detail for each of the four fiscal quarters of the then current
fiscal year, which budget shall be in form and detail reasonably satisfactory to
the Administrative Agent.

 

(e) Notices. Promptly, and in any event within three Business Days, after:

 

(i) any Authorized Officer obtaining knowledge of the occurrence of any event
that constitutes a Default or Event of Default, notice thereof, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower propose to take with respect thereto; or

 

(ii) notice of the occurrence of any event or condition that has had or would
reasonably be expected to have a Material Adverse Effect.

 

(f) ERISA. Promptly, and in any event within 10 Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries obtaining
knowledge of the occurrence of any of the following, the Borrower will deliver
to the Administrative Agent and each of the Lenders a certificate on behalf of
the Borrower of an Authorized Officer of the Borrower setting forth the details
as to such occurrence and the action, if any, that the Borrower or such
Subsidiary of the Borrower or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given by the Borrower
or such Subsidiary of the Borrower or the ERISA Affiliate to or filed with the
PBGC, a Plan participant or the Plan administrator with respect thereto: (i)
that a Reportable Event has occurred with respect to any Plan; (ii) the
institution of any steps by the Borrower, any Subsidiary of the Borrower, any
ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer a Plan; (iii) the institution of any steps by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA
or in Section 4063 of ERISA) in excess of $5,000,000; (iv) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (v) that a Plan has Unfunded Benefit Liabilities
exceeding $5,000,000; (vi) the cessation of operations at a facility of the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to a Plan; (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; (ix) the
insolvency of or commencement of reorganization proceedings with respect to a
Multiemployer Plan; or (x) the taking of any action by the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

 

    64    Credit Agreement



--------------------------------------------------------------------------------

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an Authorized Officer of the Borrower or any of its Subsidiaries
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or, to the knowledge of any such
Authorized Officer, threatened, material Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Property owned or operated by
the Borrower or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by the Borrower or any of its
Subsidiaries that (A) results in material noncompliance by the Borrower or any
of its Subsidiaries with any applicable Environmental Law and (B) could
reasonably be expected to form the basis of a material Environmental Claim
against the Borrower or any of its Subsidiaries or any such Real Property; and
(iii) the taking of any removal or remedial action in response to the actual or
alleged release of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other global agency, excluding any
Environmental Claim, condition or occurrence, or removal or remedial action that
is not reasonably expected to exceed $500,000. All such notices shall describe
in reasonable detail the nature of the Environmental Claim, the Borrower’s or
such Subsidiary’s actual or reasonably anticipated response thereto and, if and
to the extent reasonably estimable, a good faith estimate of the actual or
reasonably anticipated exposure in dollars of the Borrower and its Subsidiaries
with respect thereto.

 

(h) SEC Reports and Registration Statements. Promptly and in any event within 5
days after transmission thereof or other filing with the SEC, copies of all
registration statements (other than the exhibits thereto and any registration
statement on Form S-8 or its equivalent) and all annual, quarterly or current
reports that the Borrower or any of its Subsidiaries files with the SEC on Form
10-K, 10-Q or 8-K (or any successor forms).

 

(i) Annual, Quarterly and Other Reports. Without duplication of Section 6.01(h)
above, promptly and in any event within 5 days after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Borrower furnishes to its stockholders generally.

 

(j) Auditors’ Internal Control Comment Letters, etc. Within 90 days after the
delivery of the annual financial statements provided for in subpart (a) above, a
copy of each letter or memorandum commenting on internal accounting controls
and/or accounting or financial reporting policies followed by the Borrower
and/or any of its Subsidiaries, which is submitted to the Borrower by its
independent accountants in connection with any annual audit made by such
independent accountants.

 

(k) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate and (ii) certifying that, except in
connection with asset sales that have been permitted pursuant to this Agreement,
neither the Borrower nor any of its Subsidiaries has taken any actions (and that
the Borrower and each of its Subsidiaries are not aware of any actions so taken)
to terminate any UCC financing statements or other filings, recordings or
registrations (including all refilings, rerecordings and reregistrations,
containing a description of the Collateral) that have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above, to the extent such filings, recordings
and reregistrations are necessary to perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate.

 

    65    Credit Agreement



--------------------------------------------------------------------------------

(l) Other Notices. Promptly and in any event within 5 days after the
transmission or receipt thereof, as applicable, copies of all notices received
or sent by the Borrower or any Subsidiary to or from the holders of any Material
Indebtedness or any trustee with respect thereto.

 

(m) Other Information. Within 15 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender (through the
Agent) may reasonably request from time to time.

 

Section 6.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower or such Subsidiary, as the case may be,
in accordance with GAAP (except as to Foreign Subsidiaries, until they are
required to do so); and (ii) permit, upon at least two Business Days’ notice to
the Borrower, officers and designated representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of the properties or assets
of the Borrower and its Subsidiaries in whomsoever’s possession (but only to the
extent the Borrower or such Subsidiary has the right to do so to the extent in
the possession of another Person), to examine the books of account of the
Borrower and any of its Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of the Borrower and
of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants and independent actuaries, if any, all at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any of the Lenders may request; provided that unless an
Event of Default has occurred and is continuing, the Lenders and their
designated representatives shall be limited to one such inspection during each
fiscal year.

 

Section 6.03 Insurance.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with the insurance coverage maintained by
the Borrower and its Subsidiaries as of the Closing Date, and (ii) forthwith
upon the Administrative Agent’s written request, furnish to the Administrative
Agent such information about such insurance as the Administrative Agent may from
time to time reasonably request, which information shall be prepared in form and
detail reasonably satisfactory to the Administrative Agent and certified by an
Authorized Officer of the Borrower.

 

(b) To the extent required pursuant to Section 6.03(a) above, the Borrower will,
and will cause each other Credit Party to, at all times keep their respective
property that is subject to the Lien of any Security Document insured in favor
of the Administrative Agent, and all policies or certificates (or certified
copies thereof) with respect to such insurance (and any other insurance
maintained by the Borrower or any such Credit Party) (i) shall be endorsed to
the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable law
with respect to liability insurance, as an additional insured), (ii) shall state
that such insurance policies shall not be canceled without 30 days’ prior
written notice thereof (or 10 days’ prior written notice in the case of
cancellation for the non-payment of premiums) by the respective insurer to the
Administrative Agent, (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Administrative Agent and the Lenders, and (iv) shall in the case of any such
certificates or endorsements in favor of the Administrative Agent, be delivered
to or deposited with the Administrative Agent.

 

(c) If the Borrower or any other Credit Party shall fail to maintain any
insurance in accordance with this Section, or if the Borrower or any such Credit
Party shall fail to so endorse and

 

    66    Credit Agreement



--------------------------------------------------------------------------------

deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation), to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand, for all costs and expenses of procuring such insurance.

 

Section 6.04 Payment of Taxes and Claims. The Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Borrower will, and will
cause each of its Domestic Subsidiaries to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207) and any comparable provisions of applicable law, except
to the extent that the failure to do so would not have a Material Adverse
Effect.

 

Section 6.05 Corporate Franchises. The Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect; provided, however, that nothing in this
Section shall be deemed to prohibit any transaction permitted by Section 7.02.

 

Section 6.06 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted, and that from time
to time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses.

 

Section 6.07 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those that the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

 

(a) The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws applicable to the ownership, lease
or use of all Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, and will promptly pay or cause to be paid
all costs and expenses incurred in connection with such compliance, except to
the extent that such compliance with Environmental Laws is being contested in
good faith and by appropriate proceedings and for which adequate reserves have
been established to the extent required by GAAP, and an adverse outcome in such
proceedings could not reasonably be expected to have a Material Adverse Effect.

 

(b) Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its

 

    67    Credit Agreement



--------------------------------------------------------------------------------

Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in material compliance with applicable
Environmental Laws and in the ordinary course of business.

 

(c) To the extent required to do so under any applicable order of any
Governmental Authority, the Borrower will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except to the extent that the Borrower or such
Subsidiary is contesting such order in good faith and by appropriate proceedings
and for which adequate reserves have been established to the extent required by
GAAP.

 

Section 6.09 Certain Subsidiaries to Join in Subsidiary Guaranty. In the event
that at any time after the Closing Date, the Borrower acquires, creates or has
any Domestic Subsidiary that is not already a party to the Subsidiary Guaranty,
the Borrower will promptly, but in any event with 10 Business Days (or such
longer period to which the Administrative Agent may agree in its sole
discretion), cause such Subsidiary to deliver to the Administrative Agent, in
sufficient quantities for the Lenders, (a) a Guaranty Supplement (as defined in
the Subsidiary Guaranty), duly executed by such Subsidiary, pursuant to which
such Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder, and
(b) resolutions of the Board of Directors or equivalent governing body of such
Subsidiary, certified by the Secretary or an Assistant Secretary of such
Domestic Subsidiary, as duly adopted and in full force and effect, authorizing
the execution and delivery of such joinder supplement and the other Loan
Documents to which such Subsidiary is, or will be a party, together with such
other corporate documentation and an opinion of counsel as the Administrative
Agent shall reasonably request, in each case, in form and substance satisfactory
to the Administrative Agent; provided, however, that, notwithstanding the
foregoing, (i) a Domestic Subsidiary shall not be required to become a party to
the Subsidiary Guaranty so long as (A) such Domestic Subsidiary is a
Non-Material Subsidiary, and (B) the aggregate of the total assets of all such
Domestic Subsidiaries that are Non-Material Subsidiaries and that are not Credit
Parties shall not exceed $30,000,000, and (ii) Cooper Captive, Inc. shall not be
required to become a party to the Subsidiary Guaranty.

 

Section 6.10 Additional Security; Real Estate Matters; Further Assurances.

 

(a) Additional Security. Subject to subpart (b) below, in the event the Borrower
or any Subsidiary Guarantor acquires, owns or holds, an interest in any personal
property that is not at the time included in the Collateral, the Borrower will
promptly notify the Administrative Agent in writing of such event, identifying
the property or interests in question, and the Borrower will, or will cause such
Subsidiary to, within 10 Business Days (or such longer period to which the
Administrative Agent may agree in its sole discretion) following request by the
Administrative Agent, grant to the Administrative Agent for the benefit of the
Secured Creditors (as defined in the Security Agreement) a Lien on such personal
property pursuant to the terms of such security agreements, assignments or other
documents as the Administrative Agent deems appropriate (collectively, the
“Additional Security Document”) or a joinder in any existing Security Document.
Furthermore, the Borrower shall cause to be delivered to the Administrative
Agent such opinions of local counsel, corporate resolutions, a Perfection
Certificate and other related documents as may be reasonably requested by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document or joinder, all of which documents shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

(b) Foreign and Non-Material Subsidiaries. Notwithstanding anything in subpart
(a) above or elsewhere in this Agreement to the contrary, (i) Cooper Captive,
Inc. shall not be required to become a

 

    68    Credit Agreement



--------------------------------------------------------------------------------

party to any of the Security Documents, (ii) a Subsidiary shall not be required
to become a party to any of the Security Documents so long as (A) such
Subsidiary is Non-Material Subsidiary, and (B) the aggregate of the total assets
of all such Non-Material Subsidiaries that are not Credit Parties shall not
exceed $30,000,000, and (iii) no Credit Party shall be required to pledge (or
cause to be pledged) (A) more than 65% of the voting Equity Interests of any
first tier Foreign Subsidiary, or any of the Equity Interests of any other
Foreign Subsidiary, or to cause a Foreign Subsidiary to join in the Subsidiary
Guaranty or to become a party to the Security Agreement or any other Security
Document, or (B) any Equity Interests of any Foreign Subsidiary that is a
Non-Material Subsidiary.

 

(c) Landlord/Mortgagee Waivers. The Borrower will promptly upon request of the
Administrative Agent obtain, and will maintain in effect, Landlord’s Agreements
on any leased Real Property on which any material items of Collateral are
located, in form and substance reasonably acceptable to the Administrative
Agent.

 

(d) Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require, in each case in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the Security Documents,
or to correct any errors.

 

(e) Non-Perfection in Certain Items of Collateral. Notwithstanding anything in
this Section or elsewhere in this Agreement or any other Loan Document to the
contrary, to the extent that the Administrative Agent, in its sole discretion,
determines that the expense associated with perfecting, recording or filing the
security interests or Liens granted or to be granted pursuant to any Security
Document in any item of Collateral exceeds the benefits to the Administrative
Agent, the Lenders and the other parties, if any, secured thereby, attained or
to be attained by such perfection, recording or filing, the Administrative Agent
may waive the requirement of perfecting, recording or filing such security
interest or Lien in such Collateral.

 

Section 6.11 Senior Debt. The Obligations shall, and the Borrower shall take all
necessary action to ensure that the Obligations shall, at all times rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior Indebtedness of the Borrower and each Subsidiary
Guarantor.

 

Section 6.12 Interest Rate Protection. Within 60 days after the Closing Date,
the Borrower shall have entered into one or more Hedge Agreements on customary
terms and with counterparties acceptable to the Administrative Agent such that
not less than 50% of Consolidated Funded Indebtedness (other than (i)
Consolidated Funded Indebtedness incurred under the Revolving Facility and (ii)
overadvance protection arrangements provided by European banks in the aggregate
amount of not more than £2,000,000) either will be covered by such Hedge
Agreements providing for a fixed rate of interest, or will have a contractual
fixed rate of interest, in each case for not less than two years.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes

 

    69    Credit Agreement



--------------------------------------------------------------------------------

remain outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full:

 

Section 7.01 Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.

 

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower
will not, and will not permit any Subsidiary to, (i) wind up, liquidate or
dissolve its affairs, (ii) enter into any transaction of merger or
consolidation, (iii) make or otherwise effect any Acquisition, (iv) make or
otherwise effect any Asset Sale, or (v) agree in writing to do any of the
foregoing at any future time, except that, if no Default or Event of Default
shall have occurred and be continuing or would result therefrom each of the
following shall be permitted:

 

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
of the Borrower with or into any other Foreign Subsidiary of the Borrower;

 

(b) the merger of any Domestic Subsidiary that is not required to be a
Subsidiary Guarantor hereunder into another Domestic Subsidiary that is not
required to be a Subsidiary Guarantor;

 

(c) the voluntary dissolution or liquidation of any Subsidiary that is an
inactive or dormant Non-Material Subsidiary;

 

(d) any Asset Sale by (i) the Borrower to any other Credit Party, (ii) any
Subsidiary of the Borrower to any Credit Party; (iii) any Domestic Subsidiary
that is not required to be a Subsidiary Guarantor to another Domestic Subsidiary
that is not required to be a Subsidiary Guarantor, or (iv) any Foreign
Subsidiary of the Borrower to any other Foreign Subsidiary of the Borrower;

 

(e) the Borrower and the Merger Sub may make the Target Acquisition on the
Closing Date in accordance with the terms and conditions of this Agreement and
the Target Acquisition Documents;

 

(f) the Borrower or any Subsidiary may make any Permitted Acquisition, provided
that all of the conditions contained in such definition are satisfied;

 

(g) any Acquisitions and Assets Sales occurring in connection with the Post
Reorganization Transactions; and

 

(h) in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 90% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
consideration in excess of $5,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate of an Authorized Officer, which
certificate shall contain (A) a description of the proposed transaction, the
date such transaction is scheduled to be consummated, the estimated sale price
or other consideration for such transaction, and (B) a certification that no
Default or Event of Default has occurred and is continuing, or would result from
the consummation of such transaction; and (iii) the aggregate amount of all
Asset Sales made pursuant to this subpart during any fiscal year of the Borrower
shall not exceed $40,000,000.

 

    70    Credit Agreement



--------------------------------------------------------------------------------

Section 7.03 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of the Borrower or any such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

 

(a) any Standard Permitted Lien;

 

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto and extensions or renewals of such Liens, so long as such Liens being
extended or renewed do not extend to any other property or assets other than
proceeds and replacements and the aggregate principal amount of Indebtedness
secured by such Liens is not increased;

 

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that (A)
such Liens only secure Indebtedness permitted by Section 7.04(c), (B) such Liens
and the Indebtedness secured thereby are incurred prior to or within 120 days
after such acquisition or the completion of such construction or improvement,
(C) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets; and (D) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary; or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets other than proceeds and replacements;

 

(d) Liens (i) on fixed or capital assets and other assets that are not current
assets in connection with Indebtedness assumed pursuant to Section 7.04(d); or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that, in the case of both (i)
and (ii) above, the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets of the Borrower or any
of its Subsidiaries other than proceeds and replacements;

 

(e) Liens securing Indebtedness permitted pursuant to Section 7.04(e), provided
that (i) such Liens shall not apply to any other property or assets of the
Borrower or any Subsidiary, and (ii) in the case of the Borrower or any Domestic
Subsidiary, such Liens are only placed on fixed or capital assets or other
assets that are not current assets;

 

(f) vendor Liens granted in the ordinary course of business in connection with
the customary terms for purchase of materials, supplies and equipment in
European countries;

 

(g) Liens on the assets of Cooper Vision International Holding Company, L.P.
securing the Indebtedness owing to Cooper Vision, Inc. pursuant to the
promissory note referenced in subpart (i) of the definition of Post
Reorganization Transactions;

 

(h) in addition to any Lien permitted pursuant to any of the foregoing subparts,
Liens securing obligations not in excess of the aggregate amount of $1,000,000,
not incurred in connection with the borrowing of money; and

 

(i) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement.

 

    71    Credit Agreement



--------------------------------------------------------------------------------

Section 7.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:

 

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

 

(b) the Indebtedness set forth on Schedule 7.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof;

 

(c) (i) Indebtedness consisting of Capital Lease Obligations of the Borrower and
its Subsidiaries, (ii) Indebtedness secured by a Lien referred to in Section
7.03(c), and (iii) any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof, provided
the aggregate outstanding principal amount (using Capitalized Lease Obligations
in lieu of principal amount, in the case of any Capital Lease) of Indebtedness
permitted by this subpart (c) shall not exceed $10,000,000 at any time;

 

(d) Indebtedness assumed in connection with a Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) no Default or Event of Default shall then exist or immediately
after incurring any of such Indebtedness will exist, (iii) the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 7.07 both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, and (iv) the aggregate principal amount of all
such Indebtedness outstanding at any time shall not exceed $30,000,000;

 

(e) Indebtedness issued by the Borrower or any Subsidiary to the seller or
sellers of an entity being acquired in connection with a Permitted Acquisition,
provided that (i) no Default or Event of Default shall then exist or immediately
after incurring any of such Indebtedness will exist, (ii) the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 7.07 both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, and (iii) the aggregate principal amount of all
such Indebtedness outstanding at any time shall not exceed $15,000,000;

 

(f) Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

 

(g) any intercompany loans and Capital Leases (i) made by the Borrower or any
Subsidiary to any Credit Party; or (ii) made by any Foreign Subsidiary to any
other Foreign Subsidiary;

 

(h) Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;

 

(i) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

 

(j) Indebtedness issued pursuant to the Senior Convertible Debentures incurred
in accordance with the terms and conditions of the Senior Convertible Debenture
Documents and any refinancing thereof; provided that: (i) the aggregate
principal amount of all such Indebtedness does not exceed $115,000,000 at any
time; and (ii) with respect to any such refinancing, (x) the maturity of such
refinanced Indebtedness is no earlier than six months after the latest of the
Revolving Facility Termination Date, the Term A Loan Maturity Date and the Term
B Loan Maturity Date, as each of them is in effect at the time of determination,
and (y) in the aggregate, the other material terms of any such refinanced
Indebtedness (including, without limitation, the conversion provisions) are no
less favorable to the Borrower than the other material terms contained in the
Senior Convertible Debenture Documents;

 

    72    Credit Agreement



--------------------------------------------------------------------------------

(k) other Indebtedness of the Borrower to the extent not permitted by any of the
foregoing clauses, provided that (i) no Default or Event of Default shall then
exist or immediately after incurring any of such Indebtedness will exist, (ii)
the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.07 both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness, and (iii) the aggregate
principal amount of all such Indebtedness outstanding at any time shall not
exceed $30,000,000; and

 

(l) other Indebtedness of the Borrower to the extent not permitted by any of the
foregoing clauses, provided that (i) no Default or Event of Default shall then
exist or immediately after incurring any of such Indebtedness will exist, (ii)
such Indebtedness shall constitute Subordinated Indebtedness, (iii) the Borrower
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 7.07 both immediately before and after giving pro forma effect
to the incurrence of such Indebtedness, and (iv) the aggregate principal amount
of all such Indebtedness outstanding at any time shall not exceed $150,000,000.

 

Section 7.05 Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

 

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

 

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

(c) the creation and holding by the Borrower and its Subsidiaries of receivables
and similar items owing to them in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;

 

(d) any Permitted Creditor Investment;

 

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $1,500,000 at any time;

 

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05
hereto;

 

(g) any Guaranty Obligations of the Borrower or any Subsidiary in favor of the
Administrative Agent, each LC Issuer and the Lenders and any other benefited
creditors under any Designated Hedge Agreements pursuant to the Loan Documents;

 

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be to entered into pursuant to this Agreement;

 

(i) Investments (i) of the Borrower or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Borrower in any Credit Party made
after the Closing Date, (ii) of any Credit Party in any other Credit Party
(other than the Borrower) made after the Closing Date, or (iii) constituting
Permitted Foreign Subsidiary Loans and Investments;

 

    73    Credit Agreement



--------------------------------------------------------------------------------

(j) Investments of any Foreign Subsidiary in any other Subsidiary of the
Borrower;

 

(k) intercompany loans and advances permitted by Section 7.04(f);

 

(l) the Acquisitions permitted by Section 7.02;

 

(m) any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party which Indebtedness is permitted by Section
7.04; and

 

(n) other Investments by the Borrower or any Subsidiary of the Borrower in any
other Person (other than the Borrower or any of its then existing Subsidiaries
(other than Cooper Captive, Inc.)) made after the Closing Date and not permitted
pursuant to the foregoing subparts, provided that (i) at the time of making any
such Investment no Default or Event of Default shall have occurred and be
continuing, or would result therefrom, and (ii) the maximum cumulative amount of
all such Investments that are so made pursuant to this subpart and outstanding
at any time shall not exceed an aggregate of $25,000,000, taking into account
the repayment of any loans or advances comprising such Investments.

 

Section 7.06 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

 

(b) (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to any Credit Party, (ii) any Foreign Subsidiary of the Borrower
may declare and pay or make Capital Distributions to any other Foreign
Subsidiary or to any Credit Party;

 

(c) the Borrower may make:

 

(i) regularly scheduled payments of interest with respect to the Indebtedness
outstanding under the Senior Convertible Debenture Documents; and

 

(ii) prepayment in whole or in part of any Indebtedness incurred pursuant to the
Senior Convertible Debenture Documents (or other redemption, repurchase,
retirement, direct or indirect of such Indebtedness, or the exercise of any
right of legal defeasance, covenant defeasance or similar right with respect
thereto); provided that (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (y) after giving effect
thereto, the Senior Leverage Ratio would be less than 2.00 to 1.00, and in
connection therewith, proceeds of Loans may be used to make such prepayment, so
long as, at the time of such prepayment, and after giving effect to such Loans,
the sum of the Unused Total Revolving Commitment and Unrestricted Domestic Cash
of the Borrower less the aggregate principal amount of Swing Loans outstanding
at such time is not less than $50,000,000;

 

(d) the Borrower may make regularly scheduled payments of interest with respect
to any Subordinated Indebtedness incurred pursuant to Section 7.04(l); and

 

    74    Credit Agreement



--------------------------------------------------------------------------------

(e) the Borrower may declare and pay or make Capital Distributions, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro forma effect to
each such Capital Distribution, and (iii) the aggregate amount of all Capital
Distributions made by the Borrower during any fiscal year shall not exceed
$10,000,000; provided, however, that if the Senior Leverage Ratio at the time of
any Capital Distribution made or to be made during such fiscal year shall be
less than 2.00 to 1.00, additional Capital Distributions may be made up to a
maximum aggregate amount, when added to all Capital Distributions made in the
prior twelve months, of $50,000,000.

 

Section 7.07 Financial Covenants.

 

(a) Capitalization Ratio. The Borrower will not at any time permit the
Capitalization Ratio to exceed 0.50 to 1.00.

 

(b) Total Leverage Ratio. The Borrower will not permit at any time the Total
Leverage Ratio to be greater than the maximum ratio specified below during the
period opposite such maximum ratio:

 

Period

--------------------------------------------------------------------------------

  

Maximum Ratio

--------------------------------------------------------------------------------

Closing Date through January 30, 2005

   4.00 to 1.00

From January 31, 2005 through October 30, 2005

   3.75 to 1.00

From October 31, 2005 through October 30, 2006

   3.00 to 1.00

On October 31, 2006 and thereafter

   2.50 to 1.00

 

(c) Senior Leverage Ratio. The Borrower will not permit at any time the Senior
Leverage Ratio to be greater than the maximum ratio specified below during the
period opposite such maximum ratio:

 

Period

--------------------------------------------------------------------------------

   Maximum Ratio


--------------------------------------------------------------------------------

Closing Date through January 30, 2005

   3.50 to 1.00

From January 31, 2005 through October 30, 2005

   3.00 to 1.00

From October 31, 2005 through October 30, 2006

   2.50 to 1.00

On October 31, 2006 and thereafter

   2.00 to 1.00

 

(d) Fixed Charge Coverage Ratio. The Borrower will not permit at any time the
Fixed Charge Coverage Ratio to be less than the minimum ratio specified below
during the period opposite such maximum amount:

 

Period

--------------------------------------------------------------------------------

  

Minimum Ratio

--------------------------------------------------------------------------------

Closing Date through October 30, 2008

   1.10 to 1.00

On October 31, 2008 and thereafter

   1.20 to 1.00

 

Section 7.08 Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or

 

    75    Credit Agreement



--------------------------------------------------------------------------------

(b) the ability of any such Subsidiary to make Capital Distributions or any
other interest or participation in its profits owned by the Borrower or any
Subsidiary of the Borrower, or pay any Indebtedness owed to the Borrower or a
Subsidiary of the Borrower, or to make loans or advances to the Borrower or any
of the Borrower’s other Subsidiaries, or transfer any of its property or assets
to the Borrower or any of the Borrower’s other Subsidiaries, except for such
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (iv)
customary provisions restricting assignment of any licensing agreement entered
into in the ordinary course of business, (v) customary provisions restricting
the transfer or further encumbering of assets subject to Liens permitted under
Sections 7.03(b), (c), (d) and (e), (vi) customary restrictions affecting only a
Subsidiary of the Borrower under any agreement or instrument governing any of
the Indebtedness of a Subsidiary permitted pursuant to Section 7.04, (vii)
restrictions affecting any Foreign Subsidiary of the Borrower under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to Section 7.04, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, (viii) any document
relating to Indebtedness secured by a Lien permitted by Section 7.03, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (ix) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person.

 

Section 7.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Borrower comply
with any applicable legal requirements of the Code, or (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of the
Borrower, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation.

 

Section 7.10 Plan Terminations, Minimum Funding, etc. The Borrower will not, and
will not permit any Subsidiary of the Borrower or ERISA Affiliate to, (i)
terminate any Plan or Plans so as to result in liability of the Borrower or any
ERISA Affiliate to the PBGC in excess of, in the aggregate, the amount that is
equal to 5% of the Borrower’s Consolidated Net Worth as of the date of the then
most recent financial statements furnished to the Lenders pursuant to the
provisions of this Agreement, (ii) permit to exist one or more events or
conditions that present a material risk of the termination by the PBGC of any
Plan or Plans with respect to which the Borrower or any Subsidiary of the
Borrower or ERISA Affiliate would, in the event of such termination, incur
liability to the PBGC in excess of such amount in the aggregate, (iii) fail to
materially comply with the minimum funding standards of ERISA and the Code with
respect to any Plan, or (iv) fail to satisfy all material contribution
obligations in respect of any Multiemployer Plan or Multiple Employer Plan.

 

Section 7.11 Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries shall be in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower.

 

    76    Credit Agreement



--------------------------------------------------------------------------------

Section 7.12 Modifications to Certain Agreements. The Borrower shall not, and
shall not permit any Subsidiary to, amend, restate, supplement or otherwise
modify, in any material respect, or enter into any material consent or waiver
with respect to, any of the Target Acquisition Documents or the Senior
Convertible Debenture Documents, in each case without the prior written consent
of the Administrative Agent and the Required Lenders, which consent shall not be
unreasonably withheld or delayed.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

 

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five or more
Business Days, in the payment when due of any interest on the Loans, or any Fees
or any other Obligations; or

 

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement, agreement, instrument or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.09, 6.10, 6.11 or Article VII of this Agreement; or

 

(d) Other Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document, other than those referred to in Section 8.01(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii)the Borrower receiving written notice of such default from
the Administrative Agent (which notice the Administrative Agent shall give upon
the direction of the Required Lenders); or

 

(e) Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated

 

    77    Credit Agreement



--------------------------------------------------------------------------------

maturity thereof or by a mandatory prepayment required as a result of the
issuance of additional debt or equity); or (iii) without limitation of the
foregoing clauses, default in any payment obligation under a Designated Hedge
Agreement, and such default shall continue after the applicable grace period, if
any, specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

 

(f) Invalidity of Loan Documents; Liens: (i) any material provision, in the
opinion of the Required Lenders, of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or under such Loan Document or satisfaction in full of all the
Obligations, ceases to be in full force and effect; (ii) any Credit Party
contests in any manner the validity or enforceability of any provision of any
Loan Document to which it is a party and which has not been terminated in
accordance with its terms; (iii) any Credit Party denies that it has any or
further liability or obligation under any Loan Document to which it is a party
and which has not been terminated in accordance with its terms, or purports to
revoke, terminate or (other than in accordance with its terms) rescind any Loan
Document; or (iv) the Administrative Agent shall not have or shall cease to have
a valid and perfected Lien in any Collateral purported to be covered by the
Security Documents with the priority required by the relevant Security Document,
in each case for any reason other than an affirmative act by the Administrative
Agent or the failure of the Administrative Agent to take any action within its
control; or

 

(g) Judgments: one or more judgments, orders or decrees shall be entered against
the Borrower and/or any of its Subsidiaries involving a liability (other than a
liability covered by insurance, as to which the carrier has adequate claims
paying ability and has not effectively reserved its rights) of $10,000,000 or
more in the aggregate for all such unvacated, undischarged, unstayed or unbonded
(as set forth below) judgments, orders and decrees for the Borrower and its
Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or

 

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Borrower or any Subsidiary of the Borrower having assets of more than
$5,000,000; or

 

(i) ERISA: (i) any of the events described in clauses (i) through (x) of Section
6.01(f) shall have occurred; and (ii) there shall result from any such event or
events the imposition of a Lien or a liability or a material risk of incurring a
liability that, in the case of any such liability or material risk of incurring
a liability, the Required Lenders reasonably determine could reasonably be
expected to have a Material Adverse Effect; or

 

(j) Change of Control: there occurs a Change of Control.

 

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions:

 

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

 

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreements) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; or

 

    78    Credit Agreement



--------------------------------------------------------------------------------

(c) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

 

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows

 

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

 

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

 

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

 

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

 

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and the
Designated Hedge Creditors, ratably based upon the respective aggregate amounts
of all such Obligations owing to them on such date; and

 

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

 

    79    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
KeyBank National Association to act as specified herein and in the other Loan
Documents, and each such Lender hereby irrevocably authorizes KeyBank National
Association as the Administrative Agent for such Lender, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to, the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. Except for Section 9.11, the provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.

 

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

 

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower or any of its Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for any failure of the Borrower or any Subsidiary of the
Borrower or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any Subsidiary of the Borrower. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

 

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent,

 

    80    Credit Agreement



--------------------------------------------------------------------------------

certificate, affidavit, letter, cablegram, telegram, e-mail or other electronic
transmission, facsimile transmission, telex or teletype message, statement,
order or other document or conversation believed by it, in good faith, to be
genuine and correct and to have been signed, sent or made by the proper Person
or persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower or any of its Subsidiaries), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Lenders, or all Lenders, as the case may be), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.

 

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties have made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and its Subsidiaries and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower and its Subsidiaries. The Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, assets, property,
financial and other conditions, prospects or creditworthiness of the Borrower or
any of its Subsidiaries that may come into the possession of the Administrative
Agent or any of its Related Parties other than as specifically required by this
Agreement.

 

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”).

 

    81    Credit Agreement



--------------------------------------------------------------------------------

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

 

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure (excluding Swing Loans) (determined at the
time such indemnification is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent (in its capacity as Administrative Agent) or such Related Parties in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent or such Related Parties under or in connection with any of
the foregoing, but only to the extent that any of the foregoing is not paid by
the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct. If any indemnity furnished to the Administrative Agent or
any such Related Parties for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section shall survive the payment of all Obligations.

 

Section 9.10 The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, its Subsidiaries
and their Affiliates as though not acting as Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders, each LC Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, having a combined capital
and surplus of at least $500,000,000. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent

 

    82    Credit Agreement



--------------------------------------------------------------------------------

gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and each LC Issuer, appoint a successor Administrative
Agent meeting the requirements set forth in the preceding sentence; provided,
however, that if the Administrative Agent shall notify the Borrower and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any LC Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Section 9.12 Other Agents. Except as expressly set forth elsewhere in this
Agreement, any Lender identified herein as a Syndication Agent, Documentation
Agent, or Co-Lead Arranger or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

 

ARTICLE X.

 

GUARANTY

 

Section 10.01 Guaranty by the Borrower. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): (a) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
benefit of any LC Obligor (other than the Borrower) under this Agreement, and
(b) all amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing
owing by any Subsidiary of the Borrower under any Designated Hedge Agreement or
any other document or agreement executed and delivered in connection therewith
to any Designated Hedge Creditor, in all cases under subparts (a) or (b) above,
whether now existing, or hereafter incurred or arising, including any such
interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Upon failure by any
Credit Party to pay punctually any of the Borrower Guaranteed Obligations, the
Borrower shall forthwith on demand by the Administrative Agent pay the amount
not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.

 

    83    Credit Agreement



--------------------------------------------------------------------------------

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 10.01 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower, as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

 

Section 10.03 Guaranty Unconditional. The obligations of the Borrower under this
Article shall be irrevocable, unconditional and absolute and, without limiting
the generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to the Borrower Guaranteed Obligations;

 

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations;

 

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations;

 

(e) the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

 

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

 

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section,
all of which the Borrower hereby unconditionally waives to the fullest extent
permitted by law, other than the irrevocable payment in full of all Borrower
Guaranteed Obligations.

 

    84    Credit Agreement



--------------------------------------------------------------------------------

Section 10.04 Waivers. The Borrower unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Article are concerned, (a) notice of any of the
matters referred to in Section 10.03, (b) all notices required by statute, rule
of law or otherwise to preserve any rights against the Borrower hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any of the Borrower Guaranteed Obligations, notice of
acceptance of the provisions of this Article X, notice of the incurrence of any
of the Borrower Guaranteed Obligations, notice of any failure on the part of any
Credit Party, any of their Subsidiaries or Affiliates, or any other Person, to
perform or comply with any term or provision of the Credit Agreement, any other
Loan Document or any other agreement or instrument to which the such Credit
Party or any other Person is a party, or notice of the commencement of any
proceeding against any other Person or its any of its property or assets, (c)
any right to the enforcement, assertion or exercise against any Credit Party or
against any other Person or any collateral of any right, power or remedy under
or in respect of the Credit Agreement, any other Loan Document or any other
agreement or instrument, and (d) any requirement that any such Credit Party be
joined as a party to any proceedings against the Borrower or any other Person
for the enforcement of any term or provision of the Credit Agreement, the other
Loan Documents, the provisions of this Article X or any other agreement or
instrument.

 

Section 10.05 Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrower, any other Credit Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, shall have been indefeasably paid in
full. If at any time any payment of any of the Borrower Guaranteed Obligations
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Borrower’s obligations
under this Article with respect to such payment shall be reinstated at such time
as though such payment had been due but not made at such time.

 

Section 10.06 Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

 

Section 10.07 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

 

Section 10.08 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.

 

    85    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.01 Payment of Expenses etc. The Borrower agrees to pay all of the
following: (i) whether or not the transactions contemplated hereby are
consummated, all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Co-Lead Arrangers in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with any amendment, waiver or
consent relating to any of the Loan Documents; (iii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, each Co-Lead
Arranger and the Lenders and any of their Affiliates that are owed any
Obligations in connection with the enforcement of any of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of any
individual counsel to the Administrative Agent, each Co-Lead Arranger and a
single counsel for the Lenders (including, without limitation, allocated costs
of internal counsel); (iv) any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to any such indemnified Person) to pay such taxes.

 

Section 11.02 Indemnification. The Borrower agrees to indemnify the
Administrative Agent, each Lender and the Co-Lead Arrangers and their respective
Related Parties (collectively, the “Indemnitees”) from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
reasonably incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (i) any investigation, litigation or other
proceeding (whether or not any such Indemnitee is a party thereto) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document, or (ii) (A) the presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or operated by the Borrower or any
of its Subsidiaries, (B) the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Borrower or any of its Subsidiaries, if the Borrower or
any such Subsidiary could have or is alleged to have any responsibility in
respect thereof pursuant to Environmental Laws, (C) the non-compliance by the
Borrower or any of its Subsidiaries with Environmental Laws (including
applicable permits thereunder) applicable thereto, or (D) any Environmental
Claim asserted against the Borrower or any of its Subsidiaries, in respect of
any such owned, leased or operated Real Property, including, in the case of each
of (i) and (ii) above, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or of any other
Indemnitee who is such Person or an Affiliate of such Person). To the extent
that the undertaking to indemnify, pay or hold harmless any Person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

 

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized, except to the
extent prohibited by law, at any time or from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any

 

    86    Credit Agreement



--------------------------------------------------------------------------------

other Indebtedness at any time held or owing by such Lender or such LC Issuer
(including, without limitation, by branches, agencies and Affiliates of such
Lender or LC Issuer wherever located) to or for the credit or the account of the
Borrower against and on account of the Obligations and liabilities of the
Borrower to such Lender or LC Issuer under this Agreement or under any of the
other Loan Documents, irrespective of whether or not such Lender or LC Issuer
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured. Each Lender and LC
Issuer agrees to promptly notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.

 

Section 11.04 Equalization.

 

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.

 

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

 

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

Section 11.05 Notices.

 

(a) Generally. Except in the case of notices and other communications expressly
permitted hereunder to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

(i) if to the Borrower, to it at 6140 Stoneridge Mall Road, Suite 590,
Pleasanton, California 94588, Attention: Carol R. Kaufman, Vice President of
Legal Affairs (Telecopier No. (925) 460-3662);

 

(ii) if to any other Credit Party, to it c/o the Borrower, 6140 Stoneridge Mall
Road, Suite 590, Pleasanton, California 94588, Attention: Carol R. Kaufman, Vice
President of Legal Affairs (Telecopier No. (925) 460-3662);

 

(iii) if to the Administrative Agent, to it at the Notice Office; and

 

    87    Credit Agreement



--------------------------------------------------------------------------------

(iv) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

 

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below, shall be effective as provided in such subpart (c).

 

(c) Electronic Communications.

 

(i) Notices and other communications to the Administrative Agent, an LC Issuer
or any Lender hereunder and required to be delivered pursuant to Sections
6.01(a), (b), (c), (d), (h), (i), (j) or (k) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet web sites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent, any LC Issuer or the Borrower may, in their discretion, agree in a
separate writing to accept notices and other communications to them hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet web site shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the web site address therefor.

 

(ii) The Borrower agrees that the Administrative may make any information
delivered by the Borrower to the Administrative Agent pursuant to Section 6.01
available to the Lenders by posting such notices on a secured website (such as
Intralinks) or another secured electronic medium acceptable to the Borrower. The
Borrower acknowledges that (A) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (B) such secured website and
other electronic medium are provided “as is” and “as available” and (C) neither
the Administrative Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of any such secured website or other electronic medium
and each expressly disclaims liability for errors or omissions in any material
or other information distributed via any such secured website or other
electronic medium. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with any such secured website or other electronic
medium.

 

(iii) Each Lender agrees that notice to such Lender (as provided in the next
sentence) specifying that any information provided by the Borrower to the
Administrative Agent pursuant to Section 6.01 has been posted on any secured
website or other electronic medium in accordance

 

    88    Credit Agreement



--------------------------------------------------------------------------------

with Section 11.05(c)(ii) above shall constitute effective delivery of such
information to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of such
information to such Lender by email or telecopier. Each Lender agrees (A) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which such notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (B) that any notice may be sent to such e-mail address.

 

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

 

Section 11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee, provided
that in the case of any such participation,

 

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

 

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

 

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

 

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

 

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except only that the participant shall be entitled to the
benefits of Article III, and only to the extent that such Lender would be
entitled to such benefits in the same amount and to the same degree if the
participation had not been entered into or sold,

 

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan

 

89



--------------------------------------------------------------------------------

Document except to the extent such amendment or waiver would (x) extend the
final scheduled maturity or the date of any Scheduled Repayment of any of the
Loans in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of the applicability of any post-default increase in interest rates), or
reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), (y) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except strictly in accordance with the terms
of the Loan Documents, or (z) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement.

 

(c) Assignments by Lenders.

 

(i) Any Lender may assign all, or if less than all, any portion of its Loans, LC
Participations, Swing Loan Participations and/or Commitments and its rights and
obligations hereunder to one or more Eligible Assignees, each of which shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement; provided, however, that

 

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund of any Lender, the
aggregate amount of the Commitment so assigned (which for this purpose includes
the Loans outstanding thereunder) shall not be less than (1) $5,000,000, in the
case of any assignment relating to a Revolving Commitment, or (2) $1,000,000, in
the case of any assignment relating to a Term A Commitment or a Term B
Commitment;

 

(B) in the case of any assignment to an Eligible Assignee at the effective time
of any such assignment, as determined by the Administrative Agent in accordance
with subsection (iv) below, the Lender Register shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders;

 

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

 

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 (treating
multiple contemporaneous assignments to or from Approved Funds of a single
Lender as one assignment for purposes of such requirement).

 

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

 

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 3.03(b).

 

    90    Credit Agreement



--------------------------------------------------------------------------------

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent with respect to ownership
of such Commitment and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitment and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).

 

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership, fund or other investment company from pledging
its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

 

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

 

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

    91    Credit Agreement



--------------------------------------------------------------------------------

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
Supreme Court of the State of New York sitting in New York County or in the
United States District Court of the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 11.05, such service to become effective
30 days after such mailing or at such earlier time as may be provided under
applicable law. Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

 

(b) The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in Section 11.08(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

Section 11.10 Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof; provided, however, that, notwithstanding the foregoing, any term or
provision set forth in that

 

    92    Credit Agreement



--------------------------------------------------------------------------------

certain Commitment Letter, dated as of July 28, 2004, among the Borrower,
KeyBank, JPMorgan and JPMCB and that certain Arrangement Fee Letter, dated as of
July 28, 2004, among the Borrower, KeyBank, JPMorgan and JPMCB that, pursuant to
the express terms of either such letter, survives beyond the Closing Date, shall
continue to remain in effect in accordance with the terms of such letters.

 

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 11.12 Amendment or Waiver.

 

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

 

(i) no change, waiver or other modification shall

 

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

 

(B) extend or postpone the Revolving Facility Termination Date, a Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit in which such Lender has an LC Participation beyond the latest expiration
date for a Letter of Credit provided for herein, or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;

 

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment to defined terms
used in financial covenants), without the written consent of such Lender (it
being understood that a modification to or waiver of Section 2.13(c)(iv), (v),
(vi), or (vii) or to the definitions of Excess Cash Flow, Excess Cash Flow
Prepayment Amount, Cash Proceeds or Net Cash Proceeds shall only require the
consent of the Required Revolving Lenders, the Required Term A Lenders and the
Required Term B Lenders);

 

(D) reduce the amount of any Unpaid Drawing, or reduce the rate or extend the
time of payment of, or excuse the payment of, interest thereon (other than as a
result of waiving the applicability of any post-default increase in interest
rates), without the written consent of each Revolving Lender;

 

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; or

 

    93    Credit Agreement



--------------------------------------------------------------------------------

(F) amend, modify or waive (which shall include the waiver of any existing
Default or Event of Default) any condition precedent to any extension of credit
under the Revolving Facility set forth in Section 4.2 without the written
consent of the Required Revolving Lenders;

 

(ii) no change in, or waiver or other modification otherwise affecting, the
amount or time of payment of (A) the Scheduled Repayments provided for in
Section 2.13(b) to which a Term A Lender shall be entitled shall be made without
the written consent of each Term A Lender and both the Required Revolving
Lenders and the Required Term B Lenders, (B) the Scheduled Repayments provided
for in Section 2.13(b) to which a Term B Lender shall be entitled shall be made
without the written consent of each Term B Lender and both the Required
Revolving Lenders and the Required Term A Lenders, and (C) any scheduled or
mandatory reduction in the Total Revolving Commitment provided for in Section
2.12 to which a Revolving Lender shall be entitled shall be made without the
written consent of each Revolving Lender and both the Required Term A Lenders
and the Required Term B Lenders;

 

(iii) unless another subpart of this Section 11.12 is specifically applicable,
no change, waiver or other modification directly affecting the rights and
benefits of the Revolving Lenders, the Term A Lenders or the Term B Lenders, as
applicable, and not all Lenders in a like or similar manner, shall be made
without the written consent of the Required Revolving Lenders, the Required Term
A Lenders or the Required Term B Lenders, as the case may be, which are directly
affected thereby;

 

(iv) no change, waiver or other modification or termination shall, without the
written consent of each Lender directly affected thereby,

 

(A) release the Borrower from any of its obligations hereunder or any Loan
Document;

 

(B) release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Subsidiary Guaranty, except, in the case of a
Subsidiary Guarantor, in accordance with a transaction permitted under this
Agreement;

 

(C) release all or substantially all of the Collateral, except in accordance
with a transaction permitted under this Agreement;

 

(D) amend, modify or waive any provision of this Section 11.12, Section 2.14(c)
or (e), Section 8.03, or any other provision of any of the Loan Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

 

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders, Required Revolving Lenders, Required Term A Lenders or
Required Term B Lenders; or

 

(F) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.

 

    94    Credit Agreement



--------------------------------------------------------------------------------

(v) the Administrative Agent, without the direction or separate authorization of
the Required Lenders, may approve any change, waiver or other modification that
is of a routine, administrative, ministerial or non-controversial nature, as
reasonably determined by the Administrative Agent, and any such change, waiver
or modification approved by the Administrative Agent shall be binding on the
Lenders.

 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

 

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

 

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

 

(d) To the extent the Required Lenders (or all of the Lenders as shall be
required by this Section) waive the provisions of Section 7.02 with respect to
the sale, transfer or other disposition of any Collateral, or any Collateral is
sold, transferred or disposed of as permitted by Section 7.02, (i) such
Collateral shall be sold, transferred or disposed of free and clear of the Liens
created by the respective Security Documents; (ii) if such Collateral includes
all of the capital stock of a Subsidiary that is a party to the Subsidiary
Guaranty or whose stock is pledged pursuant to the Security Agreement, such
capital stock shall be released from the Security Agreement and such Subsidiary
shall be released from the Subsidiary Guaranty; and (iii) the Administrative
Agent shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.

 

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(c)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations and any assignment made pursuant to Section 11.06(c).

 

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender with respect to its Loans prior to such transfer.

 

Section 11.15 Confidentiality.

 

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of all Confidential Information, except that
Confidential Information may be disclosed (i) to its and its Affiliates’
directors, officers, trustees, employees and agents, including accountants,
legal counsel and other advisors in connection with the performance of their
duties relating to the Credit Parties and the Loan Documents (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (ii) to any direct contractual
counterparty in any Hedge Agreement (or to any such contractual counterparty’s
professional advisor, so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section
11.15, (iii) to the extent requested by any regulatory authority, (iv) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (v) to any other party to this Agreement, (vi) in connection with
the exercise of any remedies hereunder or under any of the other Loan Documents,
or

 

    95    Credit Agreement



--------------------------------------------------------------------------------

any suit, action or proceeding relating to this Agreement or any of the other
Loan Documents or the enforcement of rights hereunder or thereunder, (vii)
subject to an agreement containing provisions substantially the same as those of
this Section 11.15, to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, or (viii) with the consent of the Borrower.

 

(b) As used in this Section, “Confidential Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any LC
Issuer or any Lender on a non-confidential basis prior to disclosure by the
Borrower.

 

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as would
be exercised by a prudent person, acting reasonably and responsibly. The
Borrower hereby agrees that the failure of the Administrative Agent, any LC
Issuer or any Lender to comply with the provisions of this Section shall not
relieve the Borrower, or any other Credit Party, of any of their obligations
under this Agreement or any of the other Loan Documents.

 

Section 11.16 Limitations on Liability of the LC Issuers. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence or failure to follow
the standards of care specified in the UCC or (ii) such LC Issuer’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of documentation strictly complying with the terms and conditions of such
Letter of Credit. In furtherance and not in limitation of the foregoing, an LC
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower hereby, to the fullest extent permitted under applicable law,
waives, releases and agrees not to sue or counterclaim upon any such claim for
any special, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 11.18 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Borrower and its Subsidiaries, on the one hand, and the Administrative
Agent, each LC Issuer and the

 

    96    Credit Agreement



--------------------------------------------------------------------------------

Lenders, on the other hand, is solely that of debtor and creditor, and the
Administrative Agent, each LC Issuer and the Lenders have no fiduciary or other
special relationship with the Borrower and its Subsidiaries, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

 

Section 11.19 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

 

Section 11.20 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 11.21 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

Section 11.22 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

 

Section 11.23 Judgment Currency. If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against the Borrower in a Designated
Foreign Currency, any Dollar denominated obligations of the Borrower in respect
of any sum adjudged to be due to the Administrative Agent or the Lenders
hereunder or under the Notes (the “Judgment Amount”) shall be discharged only to
the extent that, on the Business Day following receipt by the Administrative
Agent of the Judgment Amount in the Designated Foreign Currency, the
Administrative Agent, in accordance with normal banking procedures, may purchase
Dollars with the Judgment Amount in such Designated Foreign Currency. If the
amount of Dollars so purchased is less than the amount of Dollars that could
have been purchased with the Judgment Amount on the date or dates the Judgment
Amount (excluding the portion of the Judgment Amount which has accrued as a
result of the failure of the Borrower to pay the sum originally due hereunder or
under the Notes when it was originally due hereunder or under the Notes) was
originally due and owing (the “Original Due Date”) to the Administrative Agent
or the Lenders hereunder or under the Notes (the “Loss”), the Borrower agrees as
a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against the

 

    97    Credit Agreement



--------------------------------------------------------------------------------

Loss, and if the amount of Dollars so purchased exceeds the amount of Dollars
that could have been purchased with the Judgment Amount on the Original Due
Date, the Administrative Agent or such Lender agrees to remit such excess to the
Borrower.

 

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

[Remainder of page intentionally left blank.]

 

    98    Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

       

THE COOPER COMPANIES, INC.

       

By:

 

/s/ Carol R. Kaufman

--------------------------------------------------------------------------------

       

Name:

 

Carol R. Kaufman

       

Title:

 

Senior Vice President of Legal Affairs,

           

Secretary and Chief Administrative Officer

Address:

 

127 Public Square

 

KEYBANK NATIONAL ASSOCIATION,

   

Cleveland, OH 44114

 

as the Administrative Agent, a Co-Lead Arranger, the

   

Attention: Michael J. Vegh

 

Swing Line Lender, a Lender and an LC Issuer

   

Fax: 216.689.4981

               

By:

 

/s/ Michael J. Vegh

--------------------------------------------------------------------------------

       

Name:

 

Michael J. Vegh

       

Title:

 

Assistant Vice President

Address:

 

270 Park Avenue

 

J.P. MORGAN SECURITIES INC.,

   

New York, New York 10017

 

as a Co-Lead Arranger

   

Attention:                                

               

By:

 

/s/ John C. Riordan

--------------------------------------------------------------------------------

       

Name:

 

John C. Riordan

       

Title:

 

Vice President

Address:

 

270 Park Avenue

 

JPMORGAN CHASE BANK, N.A.,

   

New York, New York 10017

 

as the Syndication Agent and a Lender

   

Attention:                                

               

By:

 

/s/ John C. Riordan

--------------------------------------------------------------------------------

       

Name:

 

John C. Riordan

       

Title:

 

Vice President

 

[Signature pages of other Lenders follow.]

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

1999 Avenue of the Stars

 

JPMORGAN CHASE BANK, N.A.

   

VTC-27

           

Los Angeles, CA 90067

           

Attn:

 

Janice Weissman

 

By:

 

/s/ Stephen C. Price

--------------------------------------------------------------------------------

           

Name:

 

Stephen C. Price

           

Title:

 

Managing Director

Address:

 

200 Pringle Ave., Suite 260

 

UNION BANK OF CALIFORNIA, N.A.

   

Walnut Creek, CA 94596

           

Attn:

 

Buddy Montgomery

                   

By:

 

/s/ Henry G. Montgomery

--------------------------------------------------------------------------------

           

Name:

 

Henry G. Montgomery

           

Title:

 

Vice President

Address:

 

601 Montgomery St., 10th Floor

 

HSBC BANK USA, NATIONAL ASSOCIATION

   

San Francisco, CA 94111

           

Attn:

 

R.P. Reynolds

               

Commercial Banking

 

By:

 

/s/ Robert P. Reynolds

--------------------------------------------------------------------------------

           

Name:

 

Robert P. Reynolds

           

Title:

 

VP & Sr. Relationship Manager

Address:

 

111 W. Monroe St.

 

HARRIS TRUST AND SAVINGS BANK

   

10th Floor Center

           

Chicago, IL 60603

           

Attn:

 

Todd Kostelnik

 

By:

 

/s/ Michael Pincus

--------------------------------------------------------------------------------

           

Name:

 

Michael Pincus

           

Title:

 

Managing Director

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

c/o Calyon Los Angeles Branch

 

CAYLON NEW YORK BRANCH

   

515 South Flower St., Suite 2200

           

Los Angeles, CA 90071

           

Attn:

 

Denise Nakamura

 

By:

 

/s/ Dianne M. Scott

--------------------------------------------------------------------------------

           

Name:

 

Dianne M. Scott

           

Title:

 

Managing Director

           

By:

 

/s/ F. Frank Herrera

--------------------------------------------------------------------------------

           

Name:

 

F. Frank Herrera

           

Title:

 

Director

Address:

 

Mt. Diablo Regional Commercial

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   

Banking Office

           

1200 Concord Ave., Suite 225

           

Concord, CA 94520

Attn:  Bob Schutt

 

By:

 

/s/ Bob Schutt

--------------------------------------------------------------------------------

           

Name:

 

Bob Schutt

           

Title:

 

Vice President

Address:

 

The Bank of Nova Scotia

 

THE BANK OF NOVA SCOTIA

   

Suite 2700

           

600 Peachtree St., N.E.

           

Atlanta, GA 30308

Attn:  Robert Gass

 

By:

 

/s/ Carolyn A. Calloway

--------------------------------------------------------------------------------

           

Name:

 

Carolyn A. Calloway

           

Title:

 

Managing Director

Address:

 

Turnpike House

 

THE ROYAL BANK OF SCOTLAND

   

123 High St., Crawley

           

Sussex, RH10 1DQ

           

England

Attn:  Alan Swetman

 

By:

 

/s/ Alan Swetman

--------------------------------------------------------------------------------

           

Name:

 

Alan Swetman

           

Title:

 

Director, Corporate Finance

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

10990 Wilshire Blvd., Suite 1125

 

THE BANK OF NEW YORK

   

Los Angeles, CA 90024

           

Attn:

 

Robert Besser

                   

By:

 

/s/ Robert Besser

--------------------------------------------------------------------------------

           

Name:

 

Robert Besser

           

Title:

 

Vice President

Address:

 

201 4th Ave. North, 3rd Floor

 

SUNTRUST BANK

   

Nashville, TN 37219

           

Attn:

 

William Priester

                   

By:

 

/s/ William D. Priester

--------------------------------------------------------------------------------

           

Name:

 

William D. Priester

           

Title:

 

Director

Address:

 

1251 Avenue of the Americas

 

MIZUHO CORPORATE BANK LIMITED

   

New York, NY 10020

           

Attn:

 

Ricky Simmons

                   

By:

 

/s/ Greg Botshon

--------------------------------------------------------------------------------

           

Name:

 

Greg Botshon

           

Title:

 

Senior Vice President & Team Leader

Address:

 

255 East Avenue

 

MANUFACTURERS AND TRADERS TRUST COMPANY

   

Rochester, NY 14604

           

Attn:                             

                   

By:

 

/s/ Jon M. Fogle

--------------------------------------------------------------------------------

           

Name:

 

Jon M. Fogle

           

Title:

 

Vice President

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

General Electric Capital

 

GENERAL ELECTRIC CAPITAL CORPORATION

   

Corporation

           

Suite 600

           

2 Bethesda Metro Center

 

By:

 

/s/ Steven Wagnblas

--------------------------------------------------------------------------------

   

Bethesda, MD 20814

 

Name:

 

Steven Wagnblas

   

Attn:

 

Nicholas Douthit

 

Title:

 

Duly Authorized Signatory

Address:

 

Commerzbank AG,

 

COMMERZBANK AG, NEW YORK AND

   

Los Angeles Branch

 

GRAND CAYMAN BRANCHES

   

633 W. Fifth St., Suite 6600

           

Los Angeles, CA 90071

           

Attn:

 

Christian Jagenberg

 

By:

 

/s/ Werner Schmidbauer

--------------------------------------------------------------------------------

           

Name:

 

Werner Schmidbauer

           

Title:

 

SVP

           

By:

 

/s/ Karla Wirth

--------------------------------------------------------------------------------

           

Name:

 

Karla Wirth

           

Title:

 

AVP

Address:

 

611 Anton Blvd., 4th Floor

 

COMERCIA BANK

   

Costa Mesa, CA 92626

           

Attn:

 

Don R. Carruth

                   

By:

 

/s/ Don R. Carruth

--------------------------------------------------------------------------------

           

Name:

 

Don R. Carruth

           

Title:

 

Corporate Banking Officer

Address:

 

390 Greenwich St., 1st Floor

 

CITICORP NORTH AMERICA, INC.

   

New York, NY 10013

           

Attn:

 

Akshay Madhavan

                   

By:

 

/s/ Allen Fisher

--------------------------------------------------------------------------------

           

Name:

 

Allen Fisher

           

Title:

 

Vice President

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

One Front St., 23rd Floor

 

BNP PARIBAS

   

San Francisco, CA 94111

           

Attn:

 

Katherine Wolfe

                   

By:

 

/s/ Katherine Wolfe

--------------------------------------------------------------------------------

           

Name:

 

Katherine Wolfe

           

Title:

 

Director

           

By:

 

/s/ Sandy F. Bertram

--------------------------------------------------------------------------------

           

Name:

 

Sandy F. Bertram

           

Title:

 

Vice President

Address:

 

Bank of America

 

BANK OF AMERICA

   

530 Lytton Ave., Second Floor

           

Palo Alto, CA 94301

           

Attn:

 

John C. Plecque

 

By:

 

/s/ John C. Plecque

--------------------------------------------------------------------------------

           

Name:

 

John C. Plecque

           

Title:

 

Senior Vice President

Address:

 

The Bank of Ireland

 

THE BANK OF IRELAND

   

LaTouche House, 4th Floor

           

Custom House Docks, IFSC

           

Dublin 1

Ireland

 

By:

 

/s/ G. Gracoine Hannon

--------------------------------------------------------------------------------

       

Name:

 

G. Gracoine Hannon

           

Title:

 

Authorized Signatory

           

By:

 

/s/ John S. Holt

--------------------------------------------------------------------------------

           

Name:

 

John S. Holt

           

Title:

 

Authorized Signatory

 

         Credit Agreement



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 6, 2005

among

The Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent,

KeyBank National Association and J.P. Morgan Securities Inc., as Co-Lead
Arrangers,

and

Calyon New York Branch, Union Bank of California, N.A. and

HSBC Bank USA, National Association, as Co-Documentation Agents

 

Address:

 

1900 E. 9th Street

 

NATIONAL CITY BANK

   

Locator 01-2077

           

Cleveland, OH 44114

                   

By:

 

/s/ Frank Byrne

--------------------------------------------------------------------------------

           

Name:

 

Frank Byrne

           

Title:

 

AVP

Address:

 

51 West 52nd St., 36th Floor

 

BANCA NAZIONALE DEL LAVORO SpA,

   

New York, NY 10019

 

NEW YORK BRANCH

   

Attn:

 

Juan Cortes

                   

By:

 

/s/ Juan Cortes

--------------------------------------------------------------------------------

           

Name:

 

Juan Cortes

           

Title:

 

Relationship Manager

           

By:

 

/s/ Carlo Vecchi

--------------------------------------------------------------------------------

           

Name:

 

Carlo Vecchi

           

Title:

 

Senior Manager

Address:

 

405 Park Ave., 4th Floor

 

ALLIED IRISH BANKS, P.L.C.

   

New York, NY 10022

           

Attn:

 

Joe Augustini

                   

By:

 

/s/ Roisin O’Connell

--------------------------------------------------------------------------------

           

Name:

 

Roisin O’Connell

           

Title:

 

Assistant Vice President

           

By:

 

/s/ Joseph S. Augustini

--------------------------------------------------------------------------------

           

Name:

 

Joseph S. Augustini

           

Title:

 

Vice President

 

         Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Lenders and Commitments

 

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment


--------------------------------------------------------------------------------

   Revolving Facility
Percentage


--------------------------------------------------------------------------------

    Term A
Commitment


--------------------------------------------------------------------------------

   Term B
Commitment


--------------------------------------------------------------------------------

KeyBank National Association

   $ 24,750,000.00    9.00 %   $ 24,750,000.00    $ 250,000,000.00

JPMorgan Chase Bank

   $ 20,900,000.00    7.60 %   $ 17,100,000.00      NA

Union Bank of California, N.A.

   $ 19,250,000.00    7.0 %   $ 15,750,000.00      NA

HSBC Bank USA, National Association

   $ 19,250,000.00    7.0 %   $ 15,750,000.00      NA

Harris Trust and Savings Bank

   $ 19,250,000.00    7.0 %   $ 15,750,000.00      NA

Calyon New York Branch

   $ 19,250,000.00    7.0 %   $ 15,750,000.00      NA

Wells Fargo Bank, National Association

   $ 13,750,000.00    5.0 %   $ 11,250,000.00      NA

The Bank of Nova Scotia

   $ 13,750,000.00    5.0 %   $ 11,250,000.00      NA

The Royal Bank of Scotland plc

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

The Bank of New York

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

SunTrust Bank

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Mizuho Corporate Bank

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Manufacturers and Traders Trust Company

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

General Electric Capital Corporation

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Commerzbank AG, New York and Grand Cayman Branches

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Comerica Bank

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Citicorp North America, Inc.

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

BNP Paribas

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

Bank of America, N.A.

   $ 9,350,000.00    3.4 %   $ 7,650,000.00      NA

The Governor and Company of the Bank of Ireland

   $ 5,500,000.00    2.0 %   $ 4,500,000.00      NA

National City Bank

   $ 5,500,000.00    2.0 %   $ 4,500,000.00      NA

Banca Nazionale del Lavoro SpA, New York Branch

   $ 5,500,000.00    2.0 %   $ 4,500,000.00      NA

Allied Irish Banks, p.l.c.

   $ 5,500,000.00    2.0 %     NA      NA     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total:

   $ 275,000,000.00    100 %   $ 225,000,000.00    $ 250,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

         Credit Agreement